As filed with the Securities and Exchange Commission on August 27, 2007 Registration No. 333-135864 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 Amendment No. 3 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SHEARSON FINANCIAL NETWORK, INC. (Name of small business issuer in its charter) NEVADA 6199 88-0471353 (State or other Jurisdiction of Incorporation Organization) (Primary Standard Industrial or Classification Code Number) (I.R.S. Employer Identification No.) 2470 St. Rose Parkway, Suite 314 Henderson, Nevada 89074 702-868-7900 (Address and telephone number of principal executive officesand principal place of business) Michael A. Barron Chief Executive Officer Shearson Financial Network Inc. 2470 St. Rose Parkway, Suite 314 Henderson, Nevada 89074 (702) 868-7900 (Name, address and telephone number of agent for service) Copies to: Gregory Sichenzia, Esq. David B. Manno, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, New York, New York 10006 (212) 930-9700 (212) 930-9725 (Fax) APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: From time to time after this Registration Statement becomes effective. If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED (1) PROPOSED MAXIMUM OFFERING PRICE PER SHARE (2) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE AMOUNT OF REGISTRATION FEE Common stock, $.001 par value issuable upon conversion of the secured convertible notes 466,568 $ 0.115 $ 53,657 $ 1.65 Total 466,568 $ 53,657 $ 1.65 (1) Includes shares of our common stock, par value $0.001 per share, which may be offered pursuant to this registration statement, which shares are issuable upon conversion of secured convertible notes held by the selling stockholders. The number of shares of common stock registered hereunder represents 33% of the number ofshares of our common stock that are held by persons other than the selling shareholders, our affiliates or affiliates of the selling shareholder. (2) Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) and Rule 457(g) under the Securities Act of 1933, using the average of the high and low price as reported on the Over-The-Counter Bulletin Board on August 24, 2007, which was $0.115 per share. * Previously paid. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1 EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. THE INFORMATION CONTAINED IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. F-ii PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATED AUGUST 24, 2007 Shearson Financial Network Inc. 466,568 SHARES OF COMMON STOCK This prospectus relates to the resale by the selling stockholders of up to 466,568 shares of our common stock, underlying secured convertible notes in a principal amount of $1,500,000. The secured convertible notes are convertible into our common stock at a 50% discount (subject to adjustment as provided for in the convertible note) to the average of the three lowest intraday trading prices for the common stock on a principal market for the 20 trading days before but not including the conversion date. The shares being registered hereunder do not include shares of common stock that may be acquired by the selling stockholders upon conversion of amounts due to them resulting from future accruals of interest pursuant to the convertible notes. The selling stockholders may sell common stock from time to time in the principal market on which the stock is traded at the prevailing market price or in negotiated transactions. The selling stockholders may be deemed underwriters of the shares of common stock, which they are offering. We will pay the expenses of registering these shares. Our common stock is registered under Section 12(g) of the Securities Exchange Act of 1934 and is listed on the Over-The-Counter Bulletin Board under the symbol "SFNN". The last reported sales price per share of our common stock as reported by the Over-The-Counter Bulletin Board on August 24, 2007, was $0.08, post split. INVESTING IN THESE SECURITIES INVOLVES SIGNIFICANT RISKS. SEE "RISK FACTORS" BEGINNING ON . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is . The information in this Prospectus is not complete and may be changed. This Prospectus is included in the Registration Statement that was filed by Shearson Financial Network, Inc. with the Securities and Exchange Commission. The selling stockholders may not sell these securities until the registration statement becomes effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the sale is not permitted. F-iii TABLE OF CONTENTS Prospectus Summary 1 Risk Factors 6 Use Of Proceeds 15 Market For Common Equity And Related Stockholder Matters 15 Management's Discussion And Analysis Of Financial Condition And Results Of Operations 17 Description Of Business 22 Description Of Property 37 Legal Proceedings 38 Management 38 Executive Compensation 41 Certain Relationships And Related Transactions 34 Security Ownership Of Certain Beneficial Owners And Management 43 Description Of Securities 44 Commission's Position On Indemnification For Securities Act Liabilities 45 Plan Of Distribution 45 Selling Stockholders 47 Legal Matters 51 Experts 51 Available Information 51 Indemnification of Directors and Officers 52 Other Expenses of Issuance and Distribution 52 Recent Sales of Unregistered Securities 52 Exhibits 55 Undertakings 56 Signatures 58 Index to Consolidated Financial Statements F-1 All information contained herein relating to shares and per share data has been adjusted to reflect a 200:1 stock split affected on August 24, 2007. F-iv Table of Contents PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus.This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the "risk factors" section, the financial statements and the notes to the financial statements. SHEARSON FINANCIAL NETWORK INC. Overview Shearson Financial Network, Inc., formerly known as Blue Star Coffee, Inc. and Consumer Direct of America, (“CDA”) is a Nevada corporation formed in July, 2000 to sell specialty coffee beans, brewed coffee and espresso-based beverages through company-owned and franchised retail locations.In February 2002, Blue Star, which was then in the development stage, acquired all of the outstanding stock of Consumer Capital Holdings, Inc. and Consumer Capital Holdings became a wholly owned subsidiary of Blue Star.After its acquisition of Consumer Capital Holdings, Blue Star changed its name to Consumer Direct of America.On May 1, 2006, the Company changed its name to Shearson Financial Network, Inc., (“SFN”) is a direct-to-consumer mortgage broker and banker with revenues derived primarily from origination commissions earned on the closing of first and second mortgages on single-family residences (“mortgage loans” and “home equity loans”).The Company’s wholly owned subsidiary, Shearson Home Loans, formerly known as Consumer Direct Lending Inc. ("CDL") is a Nevada corporation formed in October 2001 to originate retail mortgages and to provide mortgage banking services. The board of directors of CDL approved to change the name of the Company from Consumer Direct Lending, Inc. to Shearson Home Loans on June 22, 2005. Shearson Home Loans establishes banking and correspondent relationships with major lenders and banks.As of June 30, 2007, the Company has recorded total assets of $28,910,255 and stockholders’ equity of $6,681,229. The Company has acquired and intends to acquire other businesses in the direct-to-consumer mortgage brokerage business and may acquire other businesses that are outside the direct-to-consumer mortgage brokerage business. The Company believes it has the infrastructure, systems, direct marketing call centersupport and operational management necessary to properly integrate more acquisitions in order to establish and support a national network. At present, the Company sells its loan servicing through correspondent relationships with BNC, Countrywide, Impac and Aegis. The Offering Common stock offered by selling stockholders Up to 466,568 shares of common stock including the following: - Up to 419,911 shares common stock underlying convertible debentures - Up to46,657 shares of common stock issuable upon exercise of warrants - This number represents 14.76% of our current outstanding stock Value of Underlying Securities Being Registered Herewith at Time of Closing of Transaction $1,003,315 Value of Total Potential Underlying Securities at Time of Closing of Transaction $2,023,810 Value of Total Potential Underlying Securities as of August 24, 2007 $75,305 Limitation on Issuance of Common Stock The holders of the convertible debentures cannot convert to the extent that such conversion and exercise would result in the holder and its affiliates owning more than 4.9% of our outstanding common stock. Common stock outstanding prior to the offering - 3,161,209 shares Common stock to be outstanding after the offering - Up to 3,627,777 shares 1 Table of Contents Use of proceeds - the proceeds received from the sale of the secured convertible notes will be used to support general corporate purposes and working capital needs. Over-The-Counter Bulletin Board Symbol, “SHSN” The above information regarding common stock to be outstanding after the offering assumes the subsequent conversion of our issued secured convertible notes and exercise of warrants by our selling stockholders, although there can be no assurances that any warrants will be exercised. June 2006 Purchase Agreement On June 30, 2006, we entered into a Securities Purchase Agreement with AJW Partners, LLC ("Partners"), AJW Offshore, Ltd. ("Offshore"), AJW Qualified Partners, LLC ("Qualified") and New Millennium Capital Partners, II, LLC ("Millennium") for the sale of (i) $1,500,000 in secured convertible notes and (ii) warrants to purchase 300,000 shares of the Company's common stock. Partners, Offshore, Qualified and Millennium are collectively referred to as the "Purchasers". The Purchasers are obligated to provide the Company with the funds as follows: $500,000 was disbursed at closing; $500,000 was disbursed, within five days of filing a registration statement covering the number of shares of common stock underlying the secured convertible notes and the warrants; and $500,000 will be disbursed within five days of the effectiveness of the registration statement subject to the terms and conditions of the Securities Purchase Agreement. The proceeds of the offering have been and will be used for general corporate purposes and working capital. The secured convertible notes bear interest at 6%, unless our common stock is greater than $0.0125 per share for each trading day of a month, in which event no interest is payable during such month.The Company begins to accrue interest on the notes on the date that the Company receives the proceeds for such note.As of December 31, 2006 the Company has accrued interest of $31,000, accrued from the dates of the respective disbursements of June 30, 2006 and July 24, 2006.As of December 31, 2006, the Company has not made any interest payments either in stock or in cash, on the notes.If the registration statement is not declared effective within 165 days from the date of closing, an event of default shall have occurred. On November 18, 2006, the registration statement had not become effective, which created an event of default.As of March 31, 2007 and June 30, 2007, the Company continued to be in default in regards to the registration statement not becoming effective. The default interest rate charged on the outstanding balance is 15%. The secured convertible notes mature three years from the date of issuance, and are convertible into our common stock, at the Purchasers' option, at a 50% discount to the average of the three lowest trading prices of the common stock during the 20 trading day period prior to conversion. The following table summarizes the amounts due to each convertible note holder over the term of the notes: Accrued Interest Default Interest Year 1 Year 2-3 Investor Date Principal Interest Rate Default Rate 6/30/2007 6/30/2007 7/1/2007 - 6/30/2009 Total AJW Offshore, Ltd. 6/30/2006 $ 305,000 6 % 15 % $ 7,019 $ 28,202 $ 91,500 $ 126,721 New Millenium Capital Partners II, LLC 6/30/2006 6,500 6 % 15 % 150 601 1,950 2,701 AJW Partners, LLC 6/30/2006 49,000 6 % 15 % 1,128 4,531 14,700 20,358 AJW Qualified Partners, LLC 6/30/2006 139,500 6 % 15 % 3,210 12,899 41,850 57,959 AJW Offshore, Ltd. 7/24/2006 305,000 6 % 15 % 7,019 25,194 91,500 123,713 New Millenium Capital Partners II, LLC 7/24/2006 6,500 6 % 15 % 150 537 1,950 2,637 AJW Partners, LLC 7/24/2006 49,000 6 % 15 % 1,128 4,048 14,700 19,875 AJW Qualified Partners, LLC 7/24/2006 $ 139,500 6 % 15 % $ 3,210 $ 11,523 $ 41,850 $ 56,583 2 Table of Contents Total Possible Payments to Selling Shareholders Investor Year 1 Amount Due Years 1-3 Amount Due AJW Offshore, Ltd. $ 67,434 $ 183,000 New Millenium Capital Partners II, LLC 1,438 3,900 AJW Partners, LLC 10,835 29,400 AJW Qualified Partners, LLC 21,285 83,700 $ 100,992 $ 300,000 We have the intention, and a reasonable basis to believe that we will have the financial ability, to make all payments on the overlying securities. The following table summarizesnet proceeds to the issuer from the sale of the convertible notes and the total possible payments to all selling shareholders and any of their affiliates in the first year following the sale of convertible notes: Gross Proceeds $ 1,000,000 Less: total possible payments to selling shareholders in first year following issuance 100,992 Net Proceeds - following total possible 1st year payments $ 899,008 The following tables demonstrate the potential gain or (loss) to the selling shareholders as of the date of the sale of the convertible note, based upon a $0.00269 differential between the conversion price on the date of the sale of the convertible note and the market price on that date: Underlying Securities Total Discount Market Price Exercise Price Total Total Total Premiumto Selling Shareholder 6/30/2006 (1) per Share (2) Shares Market Value Exercise Value Market AJW Offshore, Ltd. $ 2.15 $ 1.075 283,721 $ 610,000 $ 305,000 $ 305,000 New Millenium Capital Partners II, LLC $ 2.15 $ 1.075 6,047 13,000 6,500 6,500 AJW Partners, LLC $ 2.15 $ 1.075 45,581 98,000 49,000 49,000 AJW Qualified Partners, LLC $ 2.15 $ 1.075 129,767 279,000 139,500 139,500 Total 465,116 $ 1,000,000 $ 500,000 $ 500,000 Underlying Securities Total Discount Market Price Exercise Price Total Total Total Premiumto Selling Shareholder 7/24/2006 (1) per Share (2) Shares Market Value Exercise Value Market AJW Offshore, Ltd. $ 2.10 $ 1.05 290,476 $ 610,000 $ 305,000 $ 305,000 New Millenium Capital Partners II, LLC $ 2.10 $ 1.05 6,190 13,000 6,500 6,500 AJW Partners, LLC $ 2.10 $ 1.05 46,667 98,000 49,000 49,000 AJW Qualified Partners, LLC $ 2.10 $ 1.05 132,857 279,000 139,500 139,500 Total 476,180 $ 1,000,000 $ 500,000 $ 500,000 (1) Market prices per share have been adjusted to reflect a 200:1 stock split which was affected on August 24, 2007. (2) Exercise prices per share have been adjusted to reflect a 200:1 stock split which was affected on August 24, 2007. 3 Table of Contents Gross Proceeds $ 2,000,000 Less: Potential Cost Basis 1,000,000 Profit Realized by Selling Shareholders $ 1,000,000 While the convertible Notes are subject to a ratchet down provisions for the conversion price, the ratchet can only be triggered by the Company’s issuance of equity or equity equivalents at a price below the fixed price stated in the Notes.The ratchet thus operates independent of fluctuations in the market price of the Company’s common stock and is not indexed to that market price.Absent a trigger event, which is in the control of the Company, the investors do not have the right or ability to implement or claim the benefit of the ratchet provisions.As of August 24, 2007, there have not been any events which triggered an adjustment to the conversion price of the notes or the exercise price of the warrants. The following table summarizes the the total potential profit to the selling stockholder as of the date of issuance of the warrants: Underlying Securities Total Discount Market Price Exercise Price Total Total Total Premiumto Selling Shareholder 6/30/2006 (1) per Share (2)(3) Shares Market Value Exercise Value Market AJW Offshore, Ltd. $ 2.15 $ 4.00 183,000 $ 393,450 $ 732,000 $ (338,550) New Millenium Capital Partners II, LLC $ 2.15 $ 4.00 3,900 8,385 15,000 (7,215) AJW Partners, LLC $ 2.15 $ 4.00 29,400 67,951 117,600 (49,649) AJW Qualified Partners, LLC $ 2.15 $ 4.00 83,700 193,453 334,800 (141,347) Total 300,000 $ 663,239 $ 1,200,000 $ (536,761) (1) Market prices per share have been adjusted to reflect a 200:1 stock split which was effected on August 24, 2007. (2) Exercise prices per share have been adjusted to reflect a 200:1 stock split which was effected on August 24, 2007. (3) Exercise prices are subject to the Anti-Dilution provisions of the Notes.Thus, the exercise price of the warrants may decrease if the conversion rate on the notes increase. The following table compares the net proceeds that we would receive assuming all required payments are made to the selling stockholder compared to the total possible profit that could be realized by the selling stockholder: Gross proceeds paid to the issuer in the convertible note transaction (1) $ 1,000,000 All payments made or that may be required to be made by the issuer (2) 400,992 Net proceeds to issuer, as Gross proceeds are reduced by the total of all possible payments (excluding principal) (3) 599,008 Combined total possible profit to be realized as a result of any conversion discounts (4) 1,000,000 Percentage of the total amount of all possible payments divided by the net proceeds to the issuer from the sale of the convertible notes (5) 66.9% Percentage averaged over the term of the convertible note (6) 1.85% The total possible discount (premium) to the market price of the shares underlying the convertible note divided by the net proceeds to the issuer from the sale of the convertible notes 166.9% (1) Amount represents the total principal value of the convertible debentures. (2) Payments required to be made to the selling stockholders consist solely of interest as detailed in the table on page 2. (3) Amount represents total gross proceeds less all payments made or that may be required to to made by the issuer. (4) Amount represents total (Discount)/Premium to Market on the convertible debentures detailed in the table on page3 combined with (5) Amount represents total of all payments required to be made by issuer divided by net proceeds to issuer (6) Amount represents percentage noted above averaged over the 36 month term of the convertible notes. The full principal amounts of the secured convertible notes are due upon a default under the terms of secured convertible notes. In addition, we granted the Purchasers a security interest in substantially all of our assets. Pursuant to an amendment to the registration rights agreement, dated July 19, 2006, between us and the selling shareholders, we are required to file a registration statement with the Securities and Exchange Commission within 30 days of closing, which will include 100% of the common stock underlying the secured convertible notes. If the registration statement is not declared effective within 165 days from the date of closing, we are required to pay liquidated damages to the Purchasers . As of December 31, 2006, the registration statement was not effective and as a result the Company owed the investors 63% of the prorated rate of $20,000 or $12,667 in penalties, which we have accrued since they have not been paid or demanded by the Holders. In the event that we breach any representation or warranty in the Securities Purchase Agreement, we are required to pay liquidated damages in shares or cash, at our election, in an amount equal to three percent of the outstanding principal amount of the secured convertible notes per month plus accrued and unpaid interest.As of August 24, 2007, there have been no breaches of any representation or warranty under the Securities Purchase Agreement. 4 Table of Contents The warrants are exercisable until five years from the date of issuance at a purchase price of $0.01 per share. The Purchasers may exercise the warrants on a cashless basis if the shares of common stock underlying the warrants are not then registered pursuant to an effective registration statement. In the event the Purchasers exercise the warrants on a cashless basis, then we will not receive any proceeds. In addition, the exercise price of the warrants will be adjusted in the event we issue common stock at a price below market (a "Dilutive Issuance"). Upon an issuance of shares of common stock below the market price, the exercise price of the warrants will be reduced as set forth in Warrant.The exercise price will also be adjusted for changes in the conversion rate on the convertible notes that occur by reasons other than to protect against anti-dilution. In addition, the conversion price of the secured convertible notes and the exercise price of the warrants may be adjusted in certain circumstances such as if we pay a stock dividend, subdivides or combines outstanding shares of common stock into a greater or lesser number of shares, or takes such other actions as would otherwise result in dilution of the selling stockholder's position. The Purchasers have agreed to restrict their ability to convert their secured convertible notes or exercise their warrants and receive shares of our common stock such that the number of shares of common stock held by them in the aggregate and their affiliates after such conversion or exercise does not exceed 4.9% of the then issued and outstanding shares of common stock. The following table summarizes the number of shares outstanding prior to the convertible note transaction held by persons other than the selling shareholders, affiliates of the company and affiliates of the selling shareholder; the number of shares registered for resale by the selling shareholders or affiliates of the selling shareholders in prior registration statements; the number of shares registered for resale by the selling shareholders or affiliates of the selling shareholders that continue to be held by the selling shareholders or affiliates of the selling shareholders; the number of shares that have been sold in registered resale transactions by the selling shareholders or affiliates of the selling shareholders; and the number of shares registered for resale on behalf of the selling shareholders or affiliates of the selling shareholders in the current transaction. Prior Shares Registered for Transaction Transaction ResaleonBehalfofthe Transaction Prior Shares Shares Shares Shares SellingShareholdersin Selling Shareholder Date Outstanding (1) Held in Float (2) Issued (3) Held (4) Sold (5) theCurrentTransaction (6) AJW Offshore, Ltd. 6/30/2006 3,161,209 1,413,843 - - - 142,303 New Millenium Capital Partners II, LLC 6/30/2006 3,161,209 1,413,843 - - - 3,033 AJW Partners, LLC 6/30/2006 3,161,209 1,413,843 - - - 22,862 AJW Qualified Partners, LLC 6/30/2006 3,161,209 1,413,843 - - - 65,086 AJW Offshore, Ltd. 7/24/2006 3,161,209 1,413,843 - - - 142,303 New Millenium Capital Partners II, LLC 7/24/2006 3,161,209 1,413,843 - - - 3,033 AJW Partners, LLC 7/24/2006 3,161,209 1,413,843 - - - 22,862 AJW Qualified Partners, LLC 7/24/2006 3,161,209 1,413,843 - - - 65,086 (1) Shares of the class of securities subject to the transaction that were outstanding prior to the transaction (2) Shares subject to the transaction outstanding prior to the transaction held in "float" (3) Shares registered for resale by selling shareholders in prior registration statements (4) Shares registered for resale by selling shareholders that continue to be held (5) Shares that have been sold in registered resale transactions by selling shareholders (6) Shares registered for resale on behalf of the selling shareholders in the current transaction In order to comply with Rule 415, the Company has reduced the number of shares being registered to 466,568.This amount was calculated as 33% of our “public float” as of the date of the issuance of the convertible notes. We claim an exemption from the registration requirements of the Securities Act of 1933, as amended (the "Act") for the private placement of these securities pursuant to Section 4(2) of the Act and/or Regulation D promulgated thereunder since, among other things, the transaction did not involve a public offering, the Purchasers were accredited Purchasers and/or qualified institutional buyers, the Purchasers had access to information about us and their investment, the Purchasers took the securities for investment and not resale, and we took appropriate measures to restrict the transfer of the securities. 5 Table of Contents RISK FACTORS This investment has a high degree of risk. Before you invest you should carefully consider the risks and uncertainties described below and the other information in this prospectus. If any of the following risks actually occur, our business, operating results and financial condition could be harmed and the value of our stock could go down. This means you could lose all or a part of your investment. RISKS RELATED TO OUR BUSINESS AND INDUSTRY All known material risks and uncertainties of our business are set forth below. However, this section does not discuss all possible risks and uncertainties to which we are subject, nor can it be assumed that there are not other risks and uncertainties which may be more significant. The Company’s ability to continue as a going concern may affect its ability to raise additional capital and sustain profitability which could comprise the investor’s investment. Although we reported a profit for the year ended December 31, 2006 of $2.8 million, we have suffered recurring losses from our operations and had an accumulated deficit as of December 31, 2006, of $26,074,241, which raises substantial doubt about our ability to continue as a going concern. The Company’s independent auditors as reported in the Notes to Consolidated Financial Statements for the year ended December 31, 2006, as filed on Form 10KSB, have expressed doubt about the Company’s ability to continue as a going concern.Although a substantial portion of the Company’s cumulative net loss is attributable to non-cash operating expenses, management believes that it will need additional equity or debt financing to be able to sustain profitability.These matters raise substantial doubt about the Company’s ability to continue as a going concern. Should the Company not sustain profitability it may loose its ability to raise equity and its continuing operations may be affected, in which case the investor’s investment could be affected. If we are unable to maintain adequate funding sources, our ability to originate and fund loans will be impaired. Our ability to originate and purchase mortgage loans depends to a large extent upon our ability to secure financing upon acceptable terms to fund and hold the mortgage loans until sold. We currently fund all but a few of the mortgage loans we purchase and originate through credit facilities with commercial banks and financial institutions collateralized by loan purchase agreements. On rare occasions, we fund loans out of cash flow without using our credit facilities. These agreements are generally terminable at will by either party and must be renewed each year. Our borrowings are in turn repaid with proceeds received when mortgage loans are sold. We currently rely on IMPAC and Warehouse One to provide our primary credit facilities for our loan originations and purchases. Any failure to renew or obtain adequate funding under our financing facilities or other financing arrangements, or any substantial reduction in the size of or increase in the cost of such facilities, could have a material adverse effect on our business, results of operations and financial condition. To the extent we are not successful in maintaining or replacing existing financing, we may have to curtail our mortgage loan origination and purchase activities, which could have a material adverse effect on our operations and financial condition. In the event we are required to raise additional equity financing, there can be no assurance that any such equity financing will be available on acceptable terms. If such financing is not available on satisfactory terms, we may be unable to expand or continue our business as desired and operating results may be adversely affected. Any equity financing could result in dilution to existing stockholders. 6 Table of Contents General economic conditions may adversely affect our business. Economic conditions affect the overall level of activity in the mortgage business. The decision to buy, sell or refinance a residence is affected by such economic conditions as the overall growth or decline of the economy, the level of consumer confidence, real estate values, interest rates and investment returns expected by the financial community. These conditions can affect the number and size of mortgage loans of the types we typically originate and make these mortgage loans less attractive to borrowers or to investors in the mortgages. In addition, a decline in real estate values will have an adverse effect on the loan-to-value ratios for the related mortgage loans, weakening the collateral coverage and resulting in greater exposure in the event of a default. This greater exposure to default could make it more difficult for us to obtain interim financing for mortgage loans we originate or purchase or decrease the availability of purchasers of such mortgage loans. We are likely to originate and sell fewer mortgage loans if interest rates rise. In periods of rising interest rates, historically the demand for mortgage loans has declined which could result in lower revenues for us. The refinancing segment of the mortgage business is usually the first segment affected. The reason is that as interest rates rise, the costs of refinancing outweigh any interest rate saving eliminating those who are refinancing solely to reduce their interest rate. For the year ended December 31, 2006, refinance loans made up approximately 54.9% in total dollar volume of our loans. Rising interest rates also affect the purchase segment of the mortgage business. As interest rates increase, payment amounts rise decreasing the number of potential borrowers who feel they can afford the payments and who qualify for the mortgages. Interest rate fluctuations can affect the profitability of our mortgage loans. Changes in interest rates can affect the volume, net interest income and sale of mortgage loans originated and purchased by us. When we purchase or originate a loan, we usually have a commitment from a third party to purchase that loan. Generally, we fund the loan using borrowings from our lines of credit that are limited to specific uses and are known as warehouse lines of credit. The warehouse line of credit is repaid upon the sale of the warehoused loans. Before we sell the mortgage loan, we are entitled to receive interest income on the loan from the borrower and we simultaneously pay interest expense to the institution providing the warehouse line of credit. In this respect, we are a broker and not a banker.The interest rate we receive during this period and the interest rate we pay are usually different. The profitability of the loan is affected by this difference and fluctuations in interest rates before the mortgage loan is sold. Although we generally have a commitment to sell the mortgage loan before we commit to fund the mortgage loan, there are situations in which we bear a risk of changes in interest rates prior to the mortgage loan being sold. In particular, if interest rates increase during the time before we sell an uncommitted mortgage loan but after we have funded the mortgage loan, we could be required to sell the principal of the mortgage loan for less than we funded, thereby decreasing the mortgage loan's profitability or incurring a loss on the mortgage loan's sale. Sub Prime Loans may incur losses in the current interest rate Market Recent economic developments have dramatically reduced the ability of mortgage bankers to sell sup-prime and hard money loans into the secondary market. A growing number of sub-prime companies have gone out of business due to pressures within the financial markets which have made it more difficult to sell originated whole loans to investors. These sub-prime loans are currently being sold at a discount to their face value which would cause the company to lose money on any transactions where such loans were originated. The Company does not engage in originating loans in the sub-prime market and believes its exposure there is limited, but should the Company enter into this market sector, its ability to sell these loans may be severely restricted. Reduction of Mortgage Investors to purchase sub-prime loan portfolios may restrict our ability to sell our other loan products to investors A number of large mortgage banking companies who specialize in the sub-prime lending market have recently gone out of business causing the industry to restrict the number of loan products certain of these investors purchase. Large mortgage conduits such as Bear Stearns, Goldman Sachs, Chase and others who are financially stable, have restricted their purchase portfolio recently in light of the sub-prime business failure. 7 Table of Contents The Company may be restricted in its ability to sell loans to the large mortgage conduits due to the internal policies of these companies which may have an adverse financial impact on the Company. A continuance of these policies may force the Company to seek other sources for loan purchases which offer similar profit margin as these loans. The Company may not be able to secure these alternative sources to purchase these loans and therefore be forced to originate loans with less profit margin. The less profitable loans may have an adverse impact on the Company’s ability to remain profitable. Payments for mortgage loan servicing rights may be less in times of stable or declining interest rates. The prices we receive upon the sale of mortgage loans and servicing rights depend upon a number of factors, including the general supply of and demand for mortgage servicing rights, as well as prepayment and delinquency rates on the portfolios of mortgage servicing rights being sold. Interest rate changes can also affect the profitability of the sale of mortgage loan servicing rights to a third party. Purchasers of mortgage loan servicing rights analyze a variety of factors to determine the purchase price they are willing to pay, including the prepayment sensitivity of servicing rights. Because of the increased likelihood of prepayment of loans in periods of declining interest rates, the price of mortgage loan servicing rights related to higher rate mortgage loans may be less than in times of stable or increasing interest rates, which could adversely affect our operations and financial condition. We must depend on brokers to be accurate in their representations regarding compliance and loan quality and may incur losses if representations are inaccurate. The mortgage brokers through whom we originate wholesale loans have parallel and separate legal obligations to which they are subject. While these laws may not explicitly hold the originating lenders responsible for the legal violations of mortgage brokers, federal and state agencies increasingly have sought to impose such liability. Recently, for example, the United States Federal Trade Commission (the “FTC”) entered into a settlement agreement with a mortgage lender where the FTC characterized a broker that had placed all of its loan production with a single lender as the “agent” of the lender; the FTC imposed a fine on the lender in part because, as “principal,” the lender was legally responsible for the mortgage broker’s unfair and deceptive acts and practices. The United States Department of Justice in the past has sought to hold mortgage lenders responsible for the pricing practices of mortgage brokers, alleging that the mortgage lender is directly responsible for the total fees and charges paid by the borrower under the Fair Housing Act even if the lender neither dictated what the mortgage broker could charge nor kept the money for its own account.We exercise little or no control over the activities of the independent mortgage brokers from whom we obtain our wholesale loans. Nevertheless, we may be subject to claims for fines or other penalties based upon the conduct of our independent mortgage brokers. We depend on programs that purchase and guarantee loans. Generally, the institutional investors that purchase mortgage loans that we originate generate funds by selling mortgage-backed securities. This funding mechanism is largely dependent upon the continuation of programs administered by national government-sponsored mortgage entities, such as Freddie Mac, Fannie Mae and Ginnie Mae, which provide the context for, and facilitate the issuance of, such securities. We also sell a small portion of our loans, less than 1% directly to Fannie Mae. Although we are not aware of any proposed changes in these programs, the discontinuation of, or a significant reduction in, the operations of such programs could have a material adverse effect on our operations. In addition, the sponsor may change the mortgage loan products eligible for these programs from time to time. Changes could affect the profitability of specific types of mortgage loan products by changing the administrative costs of purchasing or originating the mortgage loans or other aspects of the programs. Our competitors in the mortgage banking industry are often larger making it more difficult for us to compete successfully. We face strong competition in originating, purchasing and selling mortgage loans and related mortgage servicing rights. Our competition is principally from savings and loan associations, other mortgage companies, and commercial banks and, to a lesser degree, credit unions and insurance companies, depending upon the type of mortgage loan product offered. We compete with these entities by striving to provide timely service to mortgage brokers and borrowers and develop competitive products. Many of these institutions have greater financial resources than we do and maintain a significant number of branch offices in the areas in which we conduct operations. Increased competition for mortgage loans from other lenders may result in a decrease in the volume of mortgage loans that we are able to originate and purchase. If we are unable to compete effectively, our operations and financial condition could be materially and adversely affected. 8 Table of Contents Real property with environmental problems securing our loans may cause us to incur liability. In the course of our business, we sometimes acquire residential real estate that served as collateral for loans that are in default. It is possible that hazardous substances or waste, contaminants or pollutants could be present on such properties and not discovered until after we have taken possession. In such event, we might be required to remove such substances from the affected properties at our expense. The cost of such removal could substantially exceed the value of the affected properties or the loans secured by such properties. There can be no assurance that we would have adequate remedies against the prior owners or other responsible parties, or that we would not find it difficult or impossible to sell the affected real properties either prior to or following such removal. These costs could have a material adverse effect on our operations and financial condition.Most of our assets are pledged to secure debt leaving few if any assets that might be distributed to shareholders in liquidation. Due to our financing needs, with the occasional exception of loans funded by us, all of our mortgage assets will be used to secure purchase agreements, bank borrowings or other credit arrangements for at least the near future. We hope to be able to fund more loans ourselves at some point in the future, but may never be able to do on a significant scale. At most times, our debt under the line of credit is approximately equal to the value of our mortgage loan assets. Therefore, such mortgage assets would not be distributed to stockholders in the event of liquidation, except to the extent that the market value of the assets exceeds amounts due our creditors. The market value of the mortgage assets will fluctuate as a result of market factors such as interest rates and prepayment rates as well as the supply of, and demand for, such mortgage assets. In the event of the bankruptcy of a counter-party with whom we have an agreement, we might experience difficulty recovering our pledged mortgage assets, which may adversely affect our operations and financial condition. We could be required to sell mortgage assets under adverse market conditions. If we are not able to renew or replace credit facilities as they come up for renewal, we could be required to sell mortgage assets under adverse market conditions and, as a result, could incur permanent capital losses. A sharp rise in interest rates or increasing market concern about the value or liquidity of mortgage assets in which we have a significant investment will reduce the market value of the mortgage assets, which would likely cause lenders to require additional collateral. A number of such factors in combination may cause difficulties for us including a possible liquidation of a major portion of our mortgage assets at disadvantageous prices with consequent losses, which would have a material adverse effect on our financial status and could render us insolvent. Additionally, although we intend generally to sell our mortgage assets within ninety days or less of generation or purchase because such assets will be pledged under financing agreements, our ability to sell mortgage assets to obtain cash will be greatly limited. Our inability to sell such assets could have a material adverse effect on our operations and financial condition. We may need additional equity financing, which may or may not be available, to expand our business and to reduce our interest costs. Our primary operating cash requirement is the funding or payment of interest expense incurred on borrowings. We also must fund general operating and administrative expenses and from time to time capital expenditures. We currently fund these cash requirements primarily through our lines of credit and the sale of loans. Our current plan is to decrease our reliance on the lines of credit and increase the volume of loan sales. Our ability to implement this business strategy will depend upon our ability to increase stockholders' equity thereby establishing a reserve, which may be used to fund loans. There can be no assurance that we will be able to raise additional equity on favorable terms. We cannot presently estimate the amount and timing of additional equity financing requirements because such requirements are tied to, among other things, our growth. If we were unable to raise such additional capital, our ability to expand and our results of operations and financial condition could be adversely affected. Defaults in mortgage loans or characteristics of property securing the mortgages may adversely affect our ability to sustain the volume of mortgages. We fund mortgage loans by drawing on our line of credit, then as soon as possible and typically within fifteen days, sell the loan in the secondary market. We use the proceeds of the sale of a loan to repay the amount borrowed to fund that loan. Thus, the composition of mortgage loans we hold changes from day to day. There are also loans that for one reason or another we do not sell, but hold. This is rare, but does happen from time to time. During the time we hold any mortgage loans, we are subject to increased credit risks, including risks of borrower defaults and bankruptcies and special hazard losses that are not covered by standard hazard insurance, such as those occurring from earthquakes or floods. In the event of a default on any mortgage loan we hold, we will bear the risk of loss of principal to the extent that the value of the secured property and any payments from an insurer or guarantor are less than the amount owed on the mortgage loan and the costs of realizing on the collateral. Any loans in default will also cease to be eligible collateral for our borrowings, which means we will have to finance the loan out of other funds until it is ultimately liquidated. Although we intend to establish reserves in amounts we believe are adequate to cover these risks, there can be no assurance that any such reserves will be sufficient to offset losses on mortgage loans in the future. Even assuming that properties securing mortgage loans we hold provide adequate security for such mortgage loans, there will likely be delays, which could be substantial, in prosecuting foreclosures. State and local statutes and rules may delay or prevent foreclosure on, or sale of, the mortgaged property and may limit revenues in which case proceeds we receive may not be sufficient to repay all amounts due on the related mortgage loan. Some properties that collateralize our mortgage loans may have unique characteristics or may be subject to seasonal factors that could materially prolong the time period required to resell the property. 9 Table of Contents Real estate is illiquid and its value is dependent on conditions beyond our control. The fair market value of the real property underlying any mortgage we acquire may decrease. The value is largely dependent on factors beyond our control and may be affected by adverse changes in national or local economic conditions. The value may also be affected by the need to comply with environmental laws or the ongoing need for capital improvements, particularly in older structures. National disasters could result in unusual loss, as could adverse changes in zoning laws and other factors that are beyond our control. We are liable for representations and warranties made to purchasers and insurers. In the ordinary course of business, we make representations and warranties to the purchasers and insurers of mortgage loans and the related mortgage servicing rights regarding compliance with laws, regulations and program standards. In broker-generated loans, we generally receive similar representations and warranties from the brokers from whom we purchase the loans. If any of these representations and warranties is inaccurate, we may be required to repurchase the corresponding mortgage loans and/or may be liable for damages. In some cases, a portion of the costs of a repurchase are covered by our errors and omissions insurance. Some or all of the costs are also often recovered upon the sale of the collateral for the loan or by ultimate repayment. There can be no assurances that we will not experience greater losses in the future. Mortgage loans are subject to significant government regulation. Federal, state and local governmental authorities regulate our activities as a lender. The Truth in Lending Act, and Regulation Z promulgated there under, mandate that mortgage lenders meet requirements designed to provide consumers with uniform, understandable information on the terms and conditions of mortgage loans and credit transactions. The Equal Credit Opportunity Act prohibits creditors from discriminating against applicants on the basis of race, color, sex, age or marital status, among other restrictions and requirements. In instances in which the applicant is denied credit, or the rate or charge for a mortgage loan increases as a result of information obtained from a consumer credit agency, the Fair Credit Reporting Act of 1970 requires the lender to supply the applicant with a name and address of the reporting agency. The Real Estate Settlement Procedures Act and the Debt Collection Practices Act require us to file an annual report with HUD. If we fail to comply with any of these regulations, we could be prohibited from engaging in operations which would have a material adverse effect on our results of operations and financial condition. We may issue Preferred Shares which have preferences over common shares. Our Certificate of Incorporation authorizes the issuance of Preferred Shares with designations, rights and preferences as determined from time to time by its Board of Directors. The Board of Directors is empowered, without shareholder approval, to issue series of Preferred Shares with dividends, liquidation, conversion, voting or other rights that could adversely affect the rights of the holders of common shares. The voting rights of any Preferred Shares, however, are limited by the Certificate of Incorporation and cannot exceed the voting rights of any common shares. The issuance of preferred shares can be used as a method of discouraging, delaying or preventing a change of control of the Company. We currently do not meet certain corporate governance requirements imposed by the Sarbanes-Oxley Act and are not eligible to have our shares listed on NASDAQ, AMEX or the NYSE. The Sarbanes-Oxley Act of 2002 ("Sarbanes-Oxley Act") was signed into law by President Bush on July 30, 2002 in response to public concerns regarding corporate accountability in connection with the recent accounting scandals at Enron and WorldCom. The stated goals of the Sarbanes-Oxley Act are to increase corporate responsibility, to provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies and to protect investors by improving the accuracy and reliability of corporate disclosures pursuant to the securities laws. The Sarbanes-Oxley Act generally applies to all companies, both U.S. and non-U.S., that file or are required to file periodic reports with the Securities and Exchange Commission ("SEC"), under the Securities Exchange Act of 1934 ("Exchange Act"). The Sarbanes-Oxley Act includes very specific additional disclosure requirements and new corporate governance rules, requires the SEC and securities exchanges to adopt extensive additional disclosure, corporate governance and other related rules. Of the new requirements imposed by the Sarbanes-Oxley Act, among others, we currently have no "independent directors" on our board of directors, no audit committee, compensation committee nor nomination committee and we do not have any independent "financial experts" on our board of directors. As a result, we currently would not be eligible to have our shares listed on the NASDAQ, AMEX or NYSE, even if we were to meet the other listing requirements of such self-regulatory organizations. This may have the effect of depressing the prevailing market price of our common shares on the OTC Bulletin Board. 10 Table of Contents RISKS RELATING TO OUR CURRENT FINANCING ARRANGEMENT There are a large number of shares underlying our secured convertible notes and warrants that may be available for future sale and the sale of these shares may depress the market price of our common stock. As of August 24, 2007, we had4,570,657 shares of common stock issued and outstanding, $1,000,000 of secured convertible notes outstanding that may be converted into an estimated15,000,000 shares of common stock and outstanding warrants to purcase 300,000 shares of common stock. Additionally, we have an obligation to sell $500,000 of secured convertible notes that may be converted into an estimated12,500,000 shares of common stock at current market prices. In addition, the number of shares of common stock issuable upon conversion of the outstanding secured convertible notes may increase if the market price of our stock declines. All of the shares upon conversion of the secured convertible notes. may be sold without restriction. The sale of these shares may adversely affect the market price of our common stock. The continuously adjustable conversion price feature of our secured convertible notes could require us to issue a substantially greater number of shares which will cause dilution to our existing stockholders. Our obligation to issue shares upon conversion of our secured convertible notes is essentially limitless. The following is an example of the amount of shares of our common stock that are issuable, upon conversion of $1,500,000 of our secured convertible notes (excluding accrued interest), based on market prices 25%, 50% and 75% below the market price, as of August 24, 2007 of $0.08: % Below MarketIssuable Price per Share Discount of 50% Number of Shares 25% $ 0.06 $ 0.03 50,000,000 50% $ 0.04 $ 0.02 75,000,000 75% $ 0.02 $ 0.01 150,000,000 As illustrated, the number of shares of common stock issuable upon conversion of our secured convertible notes will increase if the market price of our stock declines, which will cause dilution to our existing stockholders.The illustration shown above assumes that the selling stockholder has the ability to fully convert all amounts due under the convertible debenture.The convertible debenture, however, does reflect a 4.99% beneficial ownership cap, which limits the selling stockholder’s ability to convert. The continuously adjustable conversion price feature of our secured convertible notes may have a depressive effect on the price of our common stock. The secured convertible notes are convertible into shares of our common stock at a 50% discount of the trading price of the common stock prior to the conversion. The significant downward pressure on the price of the common stock as the selling stockholders convert and sell material amounts of common stock could have an adverse effect on our stock price. In addition, not only the sale of shares issued upon conversion or exercise of secured convertible notes and warrants, but also the mere perception that these sales could occur, may adversely affect the market price of the common stock. 11 Table of Contents The issuance of shares upon conversion of the secured convertible notes and exercise of outstanding warrants may cause immediate and substantial dilution to our existing shareholders. The issuance of shares upon conversion of the secured convertible notes and exercise of warrants may result in substantial dilution to the interests of bother stockholders since the selling stockholders may ultimately convert and sell the full amount issuable on conversion. Although AJW Partners, LLC, AJW Qualified Partners, LLC, AJW Offshore, Ltd., and New Millennium Capital Partners II, LLC may not convert their secured convertible notes and/or exercise their warrants if such conversion or exercise would cause them to own more than 4.99% of our outstanding common stock, this restriction does not prevent AJW Partners, LLC, AJW Qualified Partners, LLC, AJW Offshore, Ltd., and New Millennium Capital Partners II, LLC from converting and/or exercising some of their holdings and then converting the rest of their holdings. In this way, AJW Partners, LLC, AJW Qualified Partners, LLC, AJW Offshore, Ltd., and New Millennium Capital Partners II, LLC could sell more than this limit while never holding more than this limit. There is no upper limit on the number of shares that may be issued which will have the effect of further diluting the proportionate equity interest and voting power of holders of our common stock, including investors in this offering. In the event that our stock price declines, the shares of common stock allocated for conversion of the secured convertible notes and registered pursuant to this prospectus may not be adequate and we may be required to file a subsequent registration statement covering additional shares and further amend our articles of incorporation to increase our shares of common stock. If the Shares we have allocated and are registering herewith are not adequate and we are required to file an additional registration statement, we may incur substantial costs in connection therewith. Based on our current market price and the potential decrease in our market price as a result of the issuance of shares upon conversion of the secured convertible notes, we have made a good faith estimate as to the amount of shares of common stock that we are required to register and allocate for conversion of the secured convertible notes. Accordingly, we have allocated an aggregate of 766,211 shares to cover the conversion of the secured convertible notes. In the event that our stock price decreases, the shares of common stock we have allocated for conversion of the secured convertible notes and are registering hereunder may not be adequate. If the shares we intend to allocate to the registration statement are not adequate and we are required to file an additional registration statement and further amend our Articles of Incorporation to increase our authorized shares of common stock, we may incur substantial costs in connection with the preparation and filing of such registration statement. If we are required for any reason to repay our outstanding secured convertible note, we would be required to deplete our working capital, if available or raise additional funds. Our failure to repay the secured convertible notes if required could result in legal action against us, which would require the sale of substantial assets. In June 2006, we entered into a Securities Purchase Agreement for the sale of an aggregate of $1,500,000 principal amount of secured convertible notes. The secured convertible notes are due and payable, with 6% interest, 3 years from the date of issuance, unless sooner converted into shares of our common stock. We currently have $1,000,000 secured convertible notes outstanding.In addition, any event of default such as our failure to repay the principal or interest when due, our failure to issue shares of common stock upon conversion by the holder, our failure to timely file a registration statement or have such registration statement declared effective, breach of any covenant, representation or warranty in the Securities Purchase Agreement or related convertible note, the assignment or appointment of a receiver to control a substantial part of our property or business, the filing of a money judgment, writ or similar process against our company in excess of $100,000, the commencement of a bankruptcy, insolvency, reorganization or liquidation proceeding against our company and the delisting of our common stock could require the early repayment of the secured convertible notes, including a default interest rate of 15% on the outstanding principal balance of the notes if the default is not cured with the specified grace period. Since we have not paid interest due on the note and since the registration statement that we are required to file pursuant to the Securities Purchase Agreement was not filed by July 30, 2006 and declared effective by the Securities and Exchange Commission by December 7, 2006, we are in default of the note, although the investors have not foreclosed on our assets or demanded payment on the note. We anticipate that the full amount of the secured convertible notes will be converted into shares of our common stock, in accordance with the terms of the secured convertible notes. If we were required to repay the secured convertible notes, we would be required to use our limited working capital and raise additional funds. If we were unable to repay the notes when required, the note holders could commence legal action against us and foreclose on all of our assets to recover the amounts due. Any such action would require us to curtail or cease operations. 12 Table of Contents If an event of default occurs under the Securities Purchase Agreement, Secured Convertible Notes, Warrants, or Security Agreement, the investors could foreclose on our assets. In connection with the Securities Purchase Agreements we entered into in June 2006, we executed a Security Agreement in favor of the investors granting them a first priority security interest in all of our goods, inventory, contractual rights and general intangibles, receivables, documents, instruments, chattel paper, and intellectual property. The Security Agreements states that if an event of default occurs under the Securities Purchase Agreement, Secured Convertible Notes, Warrants or Security Agreements, the Investors have the right to take possession of the collateral, to operate our business using the collateral, and have the right to assign, sell, lease or otherwise dispose of and deliver all or any part of the collateral, at public or private sale or otherwise to satisfy our obligations under these agreements. If the investors were to foreclose on our assets, investors may lose all or substantially all of their investment. RISKS RELATING TO OUR COMMON STOCK If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board which would limit the ability of broker-dealers to sell our securities and the ability of stockholder to sell their securities in the secondary market. Companies trading on the OTC Bulletin Board, such as us, must be reporting issuers under Section 12 of the Securities Exchange Act of 1934, as amended, and must be current in their reports under Section 13, in order to maintain price quotation privileges on the OTC Bulletin Board. If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board. As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. Our common stock is subject to the "penny stock" rules of the SEC and the trading market in our securities is limited, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: · that a broker or dealer approve a person's account for transactions in penny stocks; and · the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: · obtain financial information and investment experience objectives of the person; and · make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form: · sets forth the basis on which the broker or dealer made the suitability determination; and · that the broker or dealer received a signed, written agreement from the investor prior to the transaction. 13 Table of Contents Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Our corporate charter contains Authorized, Unissued, “Blank Check” Preferred stock which can be issued without stockholder approval with the effect of diluting then current stockholder interests. Our certificate of incorporation currently authorizes the issuance of up to 15,000,000 shares of "blank check" preferred stock with designations, rights and preferences as may be determined from time to time by our board of directors. Accordingly, our board of directors is empowered, without stockholder approval, to issue one or more series of preferred stock with dividend, liquidation, conversion, voting or other rights which could dilute the interest of, or impair the voting power of, our common stockholders. The issuance of a series of preferred stock could be used as a method of discouraging, delaying or preventing a change in control. 14 Table of Contents CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus and any prospectus supplement contain forward-looking statements. We have based these forward-looking statements on our current expectations and projections about future events. In some cases, you can identify forward-looking statements by words such as "may," "should," "expect," "plan," "could," "anticipate," "intend," "believe," "estimate," "predict," "potential," "goal," or "continue" or similar terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks outlined under "Risk Factors," that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. Unless we are required to do so under U.S. federal securities laws or other applicable laws, we do not intend to update or revise any forward-looking statements. USE OF PROCEEDS This prospectus relates to shares of our common stock that may be offered and sold from time to time by the selling stockholders. We will not receive any proceeds from the sale of shares of common stock in this offering. We have received gross proceeds $1,000,000 from the sale of the secured convertible notes and the investors are obligated subject to our compliance with the terms and conditions of the securities purchase agreement between us and the investors to provide us with an additional $500,000 within five days after this registration statement of which this prospectus forms a part, is declared effective. The proceeds received from the sale of the secured convertible notes will be used for working capital and general corporate purposes. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our common stock has been traded in the over-the-counter bulletin board (OTCBB) governed by the NASD. Our common stock trades under the symbol "SHSN.OB". The quotations listed below reflect interim dealer prices without retail mark-up mark-down or commission and may not represent actual transactions. Trading of our stock has been minimal with limited or sporadic quotations and therefore we believe there is no established public market for the common stock. The following table sets forth the high and low quotations per share of the Company's registered securities for each quarter during the last two fiscal years, as reported by the OTCBB. 15 Table of Contents COMMON SHARES High (1) Low (1) Year Ended December 31, 2007 Quarter Ended June 30, 2007 $ 1.70 $ 0.85 Quarter Ended March 31, 2007 $ 2.90 $ 0.90 Year Ended December 31, 2006 Quarter Ended December 31, 2006 $ 5.00 $ 2.00 Quarter Ended September 30, 2006 $ 2.00 $ 1.00 Quarter Ended June 30, 2006 $ 6.00 $ 2.00 Quarter Ended March 31, 2006 $ 16.00 $ 6.00 Year Ended December 31, 2005 Quarter Ended December 31, 2005 $ 60.00 $ 22.00 Quarter Ended September 30, 2005 $ 40.00 $ 12.00 Quarter Ended June 30, 2005 $ 17.00 $ 5.00 Quarter Ended March 31, 2005 $ 13.00 $ 4.00 (1) Market prices per share have been adjusted to reflect a 200:1 stock split which was effected on August 24, 2007. HOLDERS As of June 30, 2007, we had approximately 565 holders of our common stock. The number of record holders was determined from the records of our transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various security brokers, dealers, and registered clearing agencies. The transfer agent of our common stock is Continental Stock transfer and Trust Company, New York, New York, (212) 509-4000. We have never declared or paid any cash dividends on our common stock. We do not anticipate paying any cash dividends to stockholders in the foreseeable future. In addition, any future determination to pay cash dividends will be at the discretion of the Board of Directors and will be dependent upon our financial condition, results of operations, capital requirements, and such other factors as the Board of Directors deem relevant. 16 Table of Contents MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Some of the information in this prospectus contains forward-looking statements that involve substantial risks and uncertainties. You can identify these statements by forward-looking words such as "may," "will," "expect," "anticipate," "believe," "estimate" and "continue," or similar words. You should read statements that contain these words carefully because they: · discuss our future expectations; · contain projections of our future results of operations or of our financial condition; and · state other "forward-looking" information. We believe it is important to communicate our expectations. However, there may be events in the future that we are not able to accurately predict or over which we have no control. Our actual results and the timing of certain events could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including those set forth under "Risk Factors," "Business" and elsewhere in this prospectus. See "Risk Factors." Overview Shearson Financial Network, Inc., (The "Company") is a direct-to-consumer mortgage broker and banker with revenues derived primarily from origination commissions earned on the closing of first and second mortgages on single-family residences ("mortgage loans" and "home equity loans"). The Company has acquired and intends to acquire other businesses in the direct-to consumer mortgage brokerage business and may acquire other businesses that are outside the direct-to-consumer mortgage brokerage business. The Company believes it has the infrastructure, systems, direct marketing call center support and operational management necessary to properly integrate more acquisitions in order to establish and support a national network. Recently, the mortgage banking industry has undergone a severe restriction of its credit facilities available to mortgage bankers due to the collapse of the sub-prime loan market. Financial institutions, such as warehouse lenders, have responded by raising the capital costs necessary to bank a loan in their facility. These increases make the costs of banking a loan substantially more expensive and has an adverse affect on the Company’s liquidity. Additionally, many loan products carry an additional risk of not being purchased at a profit during the current market conditions as investors remain nervous. Loans which we may bank and which may subsequently not be sold at par plus a margin represent a substantial risk to our liquidity. The Company has therefore restricted its mortgage banking activities and only intends to bank loans for which it has firm purchase commitments. Further, we are only using warehouse credit lines which allow the Company to fund at 100% of the loan amount advanced. All other loans originated by the Company are brokered to our over 100 correspondents which reduces risk on sale, but also improves our liquidity. Results of Operations 17 Three Months Ended June 30, 2007 as Compared to the Three Months Ended June 30, 2006 Net revenues from origination and/or sale of loans increased 10% or $152,182 to $1,679,763 for the quarter ended June 30, 2007 from $1,527,581 for the quarter ended June 30, 2006.The increase is due to the July 29, 2006 acquisition of85% of Allstate Home Loans, Inc., which revenues were not realized until the third quarter of the previous year. Total operating expenses decreased $116,755 or 9.2% to $1,156,892 for the quarter ended June 30, 2007, from $1,273,647 for the quarter ended June 30, 2006.The decrease is related to a reduction in professional fees of $245,577 or 66.8%, increase in wages of $109,685 or 26.6%, and a decrease in depreciation of $24,597 or 16%, and an increase in SGA of $43,734 or 12.9%.The decrease in expenses is attributable to the Company’s reduction in of its professional fees, while the increase in SGA and wages is related to the acquisition of85% of Allstate Home Loans, Inc. Income from operations increased $517,685 or 265%, to $322,309 for the quarter ended June 30, 2007 as compared to a loss from operations of$195,376 for the quarter ended June 30, 2006.The increase is attributable to the increase in revenues related to the 85% interest in Allstate Home Loans and a decrease in professional fees. Interest expense increased $71,711 or 105% for the quarter ended June 30, 2007 as compared to the quarter ended June 30, 2006.The increase is related to the increase in long-term convertible notes of $1,000,000.Debt discount expense increased $83,029, related to the beneficial debt conversion of the long-term note.The loss applicable to the minority shareholder interest of $77,497, represents the 15% of the loss not attributable to the Company from its 85% interest in Allstate Home Loans, Inc. We had net income of $176,753 for the quarter ended June 30, 2007 as compared to net income of $4,886,311 for the same quarter of 2006.For the quarter ended June 30, 2007, the Company generated income from operations of $322,309 offset by interest expense and debt discount expense of $223,053 adjusted by the loss attributable to Allstate Home Loans or minority shareholder interest of $77,497. For the quarter ended June 30, 2006, the Company recorded forgiveness of debt of $5,150,000 offset by a loss from operations of $195,376 and interest expense of $68,313. Six Months Ended June 30, 2007 as Compared to the Six Months Ended June 30, 2006 Net revenues from origination and/or sale of loans increased 63.1% or $1,085,236 to $2,084,036 for the six months ended June 30, 2007 from $1,718,000 for the six months ended June 30, 2006.The increase in revenues can be attributed to the July 29, 2006 acquisition of85% of Allstate Home Loans, Inc. Total operating expenses decreased $1,440,786 or 35.3% to $2,643,335 for the six months ended June 30, 2007 as compared to $4,084,121 for the six months ended June 30, 2006.The decrease is related to a reduction in wages of $428,084or 27.3%, a decrease in professional fees of $1,211,313 or 70% and a decrease in depreciation of $28,922 or 9.4%, offset by an increase in SGA of $227,533 or 47.4%.The decrease is attributable to the reduction in work force and the stabilization of professional fees, offset by the increase in SGA which is related to the acquisition of85% of Allstate Home Loans, Inc. Income from operations increased $2,578,034 or 89%, to a loss of operations of $313,832 for the six months ended June 30, 2007 as compared to a loss from operations of$2,891,866 for the six months ended June 30, 2006.The increase is attributable to the increase in revenues related to the 85% interest in Allstate Home Loans and a decrease in professional fees. Interest expense increased 80,054 or 90% for the six months ended June 30, 2007 as compared to the six months ended June 30, 2006.The increase is related to the increase in long-term convertible debt of $1,000,000.Debt discount expense increased $165,146, related to the beneficial debt conversion of the long term debt.The loss applicable to the minority shareholder interest of $37,395, represents the 15% of the loss not attributable to the Company from its 85% interest in Allstate Home Loans, Inc. We had a net loss of $610,571 for the six months ended June 30, 2007 as compared to net income of $2,169,201 for the six months ended June 30, 2006.For the six months ended June 30, 2007, the Company generated loss from operations of $313,832, interest expense and debt discount expense of $334,133 adjusted by the loss attributable to Allstate Home Loans or minority shareholder interest of $37,395. For the six months ended June 30, 2006, the Company recorded forgiveness of debt of $5,150,000 offset by a loss from operations of $2,891,866 and interest expense of $168,987. Twelve Month Period Ended December 31, 2006 As Compared to the Twelve Month Period Ended December 31, 2005. During the fiscal year ended December 31, 2006, we made 2,092 loans with an aggregate dollar value of approximately $503 million compared to 1,219 loans with an aggregate dollar value of approximately $223,444,389for the year ended December 31, 2005.This represents an increase in the number of loans of873 per year or 71% increase.Most of the loans originated were in principal amounts averaging$240,439. Consolidatedrevenues from origination, sale of loans and fee revenue generated by contract services increased 32.8% during the fiscal year ended December 31, 2006 or$2.1 million from the year ending December 31, 2005. The increase is primarily due to the Company’s acquisition of mortgage brokerages. 18 Total expenses decreased 11.6% or $1.3 million for the year ended December 31, 2006 as compared to the year ended December 31, 2005. Salary and payroll taxes increased $82,000 or 8.2%, professional fees increased 22.2% or $675,000, which was offset by a decrease in SGA of 50.6% or $2 million, for the year ended December 31, 2006 as compared to the same period in 2005.The decrease is primarily due to the elimination of operating costs related to the decrease in overhead by the Company’s acquisition efforts. The Company incurred costs associated with the debt discount amortization related to the beneficial conversion features in the amount of$167,883, for the year ended December 31, 2006 and $2,904,110, for the year ended December 31, 2005. Depreciation decreased $20,634 or 3% for the year ended December 31, 2006 as compared to the year ended December 31, 2005. Depreciation increased 50,909 or 8% for the year ended December 31, 2005 as compared to the year ended December 31, 2004. Interest expense increased$509,849or 276.7% to $694,139 for the year ended December 31, 2006 as compared to 184,290 for the year ended December 31, 2005.The increased is related to an increase in interest rates onseveral of its existing notes as well as an increase in borrowings. Shearson Financial Network had a loss from operations of$3.8 million for the year ended December 31, 2006 compared to loss of $6.8 for the year ended December 31, 2005.We hadnet income of $2.8 million for the year ended December 31, 2006, a net loss of $11.0 for the year ended December 31, 2005 and a net loss of $11.3 million for the year ended December 31, 2004.The primary reason for increase in profit was a increase in revenues, decrease in SGAand the forgiveness of three notes totaling $7.8 million.The loss in the prior year related to the costs associated with the consolidation of the Company’s operations and by eliminating non profitable units and restructuring the Company’s base of operations to eliminate certain costs to outsourcing. Liquidity and Capital Resources Liquidity is the ability of a company to generate funds to support asset growth, satisfy disbursement needs, maintain reserve requirements and otherwise operate on an ongoing basis.Recently, the mortgage banking industry has undergone a severe restriction of its credit facilities available to mortgage bankers due to the collapse of the sub-prime loan market. Financial institutions, such as warehouse lenders, have responded by raising the capital costs necessary to bank a loan in their facility. These increases make the costs of banking a loan substantially more expensive and has an adverse affect on the Company’s liquidity. Additionally, many loan products carry an additional risk of not being purchased at a profit during the current market conditions as investors remain nervous. Loans which we may bank and which may subsequently not be sold at par plus a margin represent a substantial risk to our liquidity. The Company has therefore restricted its mortgage banking activities and only intends to bank loans for which it has firm purchase commitments. Further, we are only using warehouse credit lines which allow the Company to fund at 100% of the loan amount advanced. All other loans originated by the Company are brokered to our over 100 correspondents which reduces risk on sale, but also improves our liquidity. Our ability to broker mortgage loans depends on maintaining approvals with the various lenders through whom we broker loans. If the Company were to lose these approvals, it would be unable to broker loans and therefore would suffer a substantial loss of revenue to the business. Further, lenders to whom we broker loans may at any time terminate our brokerage relationship for any reason and may do so without advance notice. Losing a substantial number of these lender relationships could result in a substantial negative impact to the Company. Our ability to bank and purchase mortgage loans depends on our ability to secure warehouse lines of credit with acceptable terms. We currently have our primary warehouse line of $10 million with Warehouse One with a provision in the facility for an additional $10 million. This facility bears interest at 1.5 above LIBOR, or 11% at June 30, 2007.The facilities are secured by the mortgage loans financed through the line, related mortgage servicing agreements, of which we repay the outstanding balance under the warehouse line with the proceeds from the sale of mortgage loans. The additional proceeds earned from loan sales also replenish working capital. The loan agreement with the Warehouse Onecontains two restrictive covenants relating to tangible net worth of not less than $4,750,000 and a debt to equity ration no greater than 10:1.Currently we are in compliance with the debt covenants as the loan is with the Company’s subsidiary, Shearson Home Loans, which equity is $6.2 million at June 30, 2007.Should we not comply with the restrictive covenants, there is the possibility that we may lose the credit facility at any time, which would cause a negative impact on the way we do business and a material adverse effect on our results of operations and financial condition.As of June 30, 2007, the balance on this facility was $887,872. Allstate Home Loans, Inc., which the Company acquired 85% of the outstanding stock on July 29, 2006, has a line of credit with Residential Funding Corporation, (“RFC”).The RFC line of credit is a $30 million facility, charges interest averaging between 6.5% and 8.5% and is personally guaranteed by Greg Shanberg, former President of Allstate Home Loans and Shearson Home Loans.The facility contains restrictive covenants of which tangible net worth must be greater than $4,000,000, debt leverage ratio must not exceed 15:1 and which cash must not be less than $800,000.Allstate Home Loans, Inc. currently does not meet cash requirements and was not current with its interest payments which resulted in an event of default.The facilities are collateralized by the related mortgage loans receivable.At June 30, 2007, the outstanding balance was $16,720,578. 19 Historically we have funded operations through a combination of borrowings and issuance of stock. We currently intend to retain our earnings for the foreseeable future to help increase our liquidity.Management continues to explore investment alternatives to aid in its liquidity, but there can be no reliance made on such. Management currently believes that cash flows from operations should be sufficient to meet the Company’s current liquidity and capital needs at least through fiscal 2007 however, if they are not, management will seek equity funding from the public capital markets , so long as there are no material adverse changes to the terms or availability of our warehouse lines of credit, webelieve we can meet our liquidity and capital needs at current production levels at least through fiscal 2007.However we are currently exploring possible liquidity sources either through additional borrowings or potential capital partners to enable us to increase our loan production and expansion.Future offerings are probable in order to fund the acquisition growth by the Company.The Company is seeking to raisie equity capital in order to fund the integration of this growth.If such financing is not available on satisfactory terms, we may be unable to expand or continue our business as desired and operating results may be adversely affected. Any equity financing could result in dilution to existing stockholders. Cash Flows During the first six months of fiscal 2007 and 2006 we had net cash provided by (used for) operating activities of $1,835,913 and ($7,564,626), respectively.The primary sources of net cash provided by was a decrease in mortgage loans held for sale of $1.6 million, increase in receivables of $213,000, decrease in accounts payable of $198,905, stock based expenses of $596,196, decrease in prepaid expenses of $26,000, increase in interest payable of $213,000, increase in minority shareholder interest of $37,000, depreciation of $278,000, decrease in other assets of $139,000, offset by the net loss of $611,000 for the six month period ending June 30, 2007.The primary sources of net cash used for was an increase in receivables from loan sold of $4.2 million, increase in accounts receivable of $190,000, decrease in other current assets of $165,000, increase of goodwill of $2.5 million, increase in other assets of $26,000, decrease in accounts payable of $581,000, increase in interest payable of $68,800, stock based expenses of $2.5 million and forgiveness of debt of $5.2 million for the six month period ending June 30, 2006.As investors purchase loans,the amounts advanced for such loans through the warehouse lines of credit are paid.At that time, the receivables are cleared and the cash deposited in our operating account.These accounts vary significantly depending upon where the bulk of the loans are in the process of funding and selling. Net cash used for investing activities during the first six months of fiscal 2007 and 2006 was $0 and $208,000, respectively. Net cash used for financing activities for the six months ended June 30, 2007 was $1.8 million. This consisted primarily of net payments under the warehouse lines of credit of $1.7 million and payments of notes payable of $178,000. Net cash provided by financing activities for the six months ended June, 2006 was $7.9 million. This consisted primarily of net advances under the warehouse lines of credit of $4.1 million, proceeds of notes payable related party of $40,550, proceeds of notes payable of $902,000, payments of notes payable of $175,000, issuance of preferred stock of $3 million, as well as issuance of common stock of $162. As of December 31, 2006, the Company has a net operating loss carry forward of approximately $22,608,821 for tax purposes, which will be available to offset future taxable income.If not used, this carry forward will begin to expire in 2017. Net cash used for operating activities for the year ended December 31, 2006 was $20.3 million compared to net cash provided by operating activities for the year ended December 31, 2005 of $5.9 million. The primary sources of cash used forthe year ended December 31, 2006 was from net income of $2.8 million, an increase in loans available for sale of $18.9 million, increase in accounts receivable and receivables from loans sold, net of $889,849, a decrease in prepaid expenses of $319,213, an increase in other assets of $184,946 , decrease in accounts payable of $334,176, increase in interest payable of $215,632, depreciation of $664,186,increase in stock subscription payable of $20,000, increase in minority shareholder interest of $164,396, forgiveness of debt of $7.8 million and stock based expenses of $3.7 million.As investors purchase loans, the amounts advanced for such loans through the warehouse line of credit are paid.At that time, the receivables are cleared and the cash deposited in our operating account.These accounts vary significantly depending upon where the bulk of the loans are in the process of funding and selling.The primary sources of cash provided by the year ended December 31, 2005 was from an decrease in loans available for sale of $10.1 million, an decrease in accounts receivable of $123,391, an decrease in prepaid expenses of $177,650, an decrease in other assets of $3.7 million, decrease in goodwill of $732,105, decrease due to sale of asset of $560,417, decrease in goodwill of $732,105, decrease in accounts payable of $2 million, increase in interest payable of $88,111 which is offset by the Company’s net loss of $10.9 million, depreciation of $684,820, write down of capitalized investment of 352,829 and stock based expenses of $3.0 million. Net cash used in investing activities during the year ended December 31, 2006 was $5,081, which was primarily used to purchase property and equipment. Net cash provided by investing activities during the year ended December 31, 2005 was $150,769, 12,209 was used to purchase equipment and $162,978 related to the fixed asset disposition relating to Ocean West. Net cash provided by financing activities for the year ended December 31, 2006 was $20.3 million, consisting primarily of $18.6 million in advances on line of credit, proceeds of related notes payable of $43,833, payments of notes payable of $300,000, proceeds of notes payable of $1.7 million, issuance of common stock of 242,000 and exercise of warrant of 1,726.Net cash used for financing activities for the year ended December 31, 2005 was $6.2 million, consisting primarily of $8.4 million in advances on line of credit, proceeds of related notes payable of $617,846, payments of notes payable of $66,799, payments of long term debt of $493,759, treasury stock redeemed for services of $271,600, sale of Ocean West $1,966,393 and preferred dividends of $69,481 paid to former subsidiary. 20 Based on dollar volume, during the year ended December 31, 2006 we funded approximately 12.4% of our loans through our warehouse credit facilities as compared to 17.3% of the total dollar volume for the year ended December 31, 2005.Loans that are closed using our own credit facilities are funded through short term borrowing on our warehouse lines of credit. We pay interest on funds advanced under the warehouse line of credit at a pre-negotiated rate. The rate at which we borrow is variable in nature and typically averages between 6.5% and 8.5%. We currently have our primary warehouse line of $10 million with Warehouse One with a provision in the facility for an additional $10,000,000. The facilities are secured by the mortgage loans financed through the line, related mortgage servicing agreements, of which we repay the outstanding balance under the warehouse line with the proceeds from the sale of mortgage loans. The additional proceeds earned from loan sales also replenish working capital. The loan agreement with the Warehouse One contains two restrictive covenants relating to tangible net worth of not less than $4,750,000 and a debt to equity ration no greater than 10:1.Currently we are in compliance with the debt covenants as the loan is with the Company’s subsidiary, Shearson Home Loans, which equity is $5.4 million at December 31, 2006.Should we not comply with the restrictive covenants, there is the possibility that we may lose the credit facility at any time, which would cause a negative impact on the way we do business and a material adverse effect on our results of operations and financial condition.As of December 31,2006 and 2005, the balance on this facility was $779,492 and $0, respectively. Allstate Home Loans, Inc., which the Company acquired 85% of the outstanding stock on July 27, 2006, has a line of credit with IMPAC and RFC.The IMPAC line is a credit facility for $50,000,000, charged interest averaging between 6.5% and 8.5% and is personally guaranteed by Greg Shanberg, former President of Allstate Home Loans.The RFC line of credit is a $30,000,000 facility, charges interest averaging between 6.5% and 8.5% and is personally guaranteed by Greg Shanberg, former President of Allstate Home Loans and Shearson Home Loans.The facility contains restrictive covenants of which tangible net worth must be greater than $4,000,000, debt leverage ratio must not exceed 15:1 and which cash must not be less than $800,000.Allstate Home Loans, Inc. currently does not meet the cash requirement and is in default.The facilities are collateralized by the related mortgage loans receivable. Management currently believes that cash flows from operations should be sufficient to meet the Company’s current liquidity and capital needs at least through fiscal 2007 however, if they are not, management will seek equity funding from the public capital markets , so long as there are no material adverse changes to the terms or availability of our warehouse lines of credit, webelieve we can meet our liquidity and capital needs at current production levels at least through fiscal 2006.However we are currently exploring possible liquidity sources either through additional borrowings or potential capital partners toenable us to increase our loan production and expansion.Future offerings are probable in order to fund the acquisition growth by the Company.The Company anticipatesraising equity capital in the amount of $2.0 millionduring2007 in order to fund the integration of this growth. If such financing is not available on satisfactory terms, we may be unable to expand or continue our business as desired and operating results may be adversely affected. Any equity financing could result in dilution to existing stockholders. Regulatory Trends The regulatory environments in which we operate have an impact on the activities in which we may engage, how the activities may be carried out and the profitability of those activities.Therefore, changes to laws, regulations or regulatory policies can affect whether and to what extent we are able to operate profitably.For example, proposed state and federal legislation targeted at predatory lending could have the unintended consequence of raising the cost or otherwise reducing the availability of mortgage credit for those potential borrowers with less than prime-quality credit histories, thereby resulting in a reduction of otherwise legitimate sub-prime lending opportunities. Critical Accounting Policies As set forth in greater detail in the Footnote (1) to Shearson Financial’s financial statements “Summary of Significant Accounting Policies”, the Company recognizes revenue upon sale of a loan when the documents are shipped to the independent investors, and all rights have passed and the Company has become obligated to convey the loan, thereby isolating the transferred assets from the Company and fulfilling all criteria of SFAS No. 140.If these criteria were not met, then revenue recognition would be delayed until the proceeds were subsequently received from the investors, typically within the following month. Pursuant to SFAS No. 91, the Company capitalizes its loan origination costs, including an amount of its payroll and related costs which are directly attributable to the credit origination process.The measurement of such capitalizable costs requires the use of some judgments by management, as to the portion of such costs associated with credit origination and with other activities. Disclosure, pursuant to SFAS No. 107, is required of the fair value of financial instruments.However, since most of the Company’s financial instruments turn over within a very short time period, management discloses that the net book value approximates fair value at the balance sheet date. New Accounting Pronouncements In November 2004, the FASB issued SFAS No. 151, Inventory Costs, an amendment of ARB No. 43, Chapter 4. SFAS No. 151 amends the guidance in ARB No. 43, Chapter 4, Inventory Pricing, to clarify the accounting for abnormal amounts of idle facility expense, freight, handing costs, and spoilage. This statement requires that those items be recognized as current period charges regardless of whether they meet the criterion of "so abnormal" which was the criterion specified in ARB No. 43. In addition, this Statement requires that allocation of fixed production overheads to the cost of production be based on normal capacity of the production facilities. This pronouncement is effective for the Company beginning October 1, 2005. The Company does not believe adopting this new standard will have a significant impact to its financial statements. In December 2004, the FASB issued SFAS No. 123 (revised 2004). Share-Based Payment, which is a revision of SFAS No. 123, Accounting for Stock-Based Compensation. SFAS No. 123(R) supersedes APB Opinion No. 25, Accounting for Stock Issued to Employees and amends SFAS No. 95, Statement of Cash Flows.Generally, the approach in SFAS No. 123(R) is similar to the approach described in SFAS No. 123. However, SFAS No. 123(R) requires all share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values. Pro forma disclosure is no longer an alternative. The new standard will be effective for the Company in the first interim or annual reporting period beginning after December 15, 2005. As of December 31, 2006, the Company has no outstanding employee stock options, therefore unless the Company should grant stock options to its employees, the adoption of this standard will not have a material impact on its financial statements assuming employee stock options are not granted in the future. 21 Table of Contents Interest Rate Risks The uncertainty, which potentially has the single largest effect on the results of our operations, is interest rate trends. Trends in interest rates are not only important to the refinance business, but are also very important in the purchase market as well. As interest rates rise, more individuals are eliminated as potential borrowers. The reason for this is simple - as interest rates get higher, so do the mortgage payments. Higher payments mean fewer people have the ability to qualify for loans. Historically, a rising interest rate market is more difficult for mortgage bankers like us to deal with than for banks. The reason for this is that banks tend to have an advantage in an adjustable rate market, because banks have the ability to hold loans and, therefore, can be more creative in designing adjustable rate loans to fit the borrower's needs. Mortgage bankers are limited to loan products that can be sold in the secondary market or securitized. These programs have become more competitive in recent years, but banks still retain a competitive advantage. Inflation has an impact on us because it typically has an impact on interest rates. As the threat of inflation becomes more of a concern, interest rates tend to rise. This result is based upon the perception that the Federal Reserve Bank will revise short-term interest rates to keep inflation in check. This concern ultimately affects interest rates. The primary market risks that we face are interest rate risks. Interest rate movements affect the interest expense on our warehouse lines of credit, the interest income earned on loans held for sale, the value of mortgages held for sale and the ultimate gain recognized on mortgage loans which are sold. In a high interest rate environment, borrower demands for mortgage loans, especially refinancing of existing mortgages, decline. Higher interest rates may also adversely affect the volume of mortgage loans. In a low interest rate market, typically one in which the interest rates have declined sufficiently to make refinancing for lower rates economical, we may incur early pay-off penalties when significant number of loans we originate are refinanced within the first six months of the loan being sold to an investor. 22 Table of Contents We protect against interest rate risks to the extent we can by pre-selling most loans to investors prior to funding, locking in rates and returns. The method of locking in rates and returns varies from investor to investor. Some investors will commit to rates by telephone while others require written commitments via facsimile or e-mail. The investor responds with a commitment or trade number upon confirmation. At that point, the rate and purchase price for that loan are guaranteed for a definite period of time. We have the option with most investors to lock in rates for either a best efforts or mandatory delivery. A mandatory delivery brings the best price, typically 1/4 of 1% higher, but requires us to deliver the loan within the committed time frame. If we do not meet the deadline, we may have to pay a penalty, usually ranging from $300 to $1,000. The lock period that we give to the broker/borrower is typically a minimum of five days before the loan package needs to be delivered to the investor. The loan must be in "fundable" form when it is delivered to the investor. This means that both the credit and the collateral packages must be complete. If this is not the case, which happens rarely, the investor may re-price the loan. In such event, if the market has deteriorated, we have some interest rate risk.The unfunded mortgage loans are loans to which we broker and consequently do not bear any risks.The investors who will fund the unfunded loans are third party mortgage bankers who would bear such risks in the event of an increase in the interest rates.Based on our assessment of paragraph 6 of SFAS 133, we do not believe we would be subject to any derivatives since we are just acting as brokers. We also monitor and work to match the interest rates we charge on our loans to the interest rates on the warehouse line of credit used to fund the loan. Since the time period that the financing for any one loan is outstanding is short, typically ten to fifteen business days, the risk of a negative interest rate gap continuing for an extended period time is lessened. Upon sale of the loan, the interest rate risk shifts to the investor. In the past, management has at times used hedging strategies to lessen the risks arising out of rising and falling interest rates, but is not currently using hedging strategies due to the complexities involved in hedging and personnel needed to properly manage it. BUSINESS Corporate Information and History Shearson Financial Network, Inc., formerly known as Blue Star Coffee, Inc. and Consumer Direct of America, (“CDA”) is a Nevada corporation formed in July, 2000 to sell specialty coffee beans, brewed coffee and espresso-based beverages through company-owned and franchised retail locations.In February 2002, Blue Star, which was then in the development stage, acquired all of the outstanding stock of Consumer Capital Holdings, Inc. and Consumer Capital Holdings became a wholly owned subsidiary of Blue Star.After its acquisition of Consumer Capital Holdings, Blue Star changed its name to Consumer Direct of America.On May 1, 2006, the Company changed its name to Shearson Financial Network, Inc., (“SFN”) is a direct-to-consumer mortgage broker and banker with revenues derived primarily from origination commissions earned on the closing of first and second mortgages on single-family residences (“mortgage loans” and “home equity loans”).The Company’s wholly owned subsidiary, Shearson Home Loans, formerly known as Consumer Direct Lending Inc. ("CDL") is a Nevada corporation formed in October 2001 to originate retail mortgages and to provide mortgage banking services. The board of directors of CDL approved to change the name of the Company from Consumer Direct Lending, Inc. to Shearson Home Loans on June 22, 2005. Shearson Home Loans establishes banking and correspondent relationships with major lenders and banks. The Company has acquired and intends to acquire other businesses in the direct-to-consumer mortgage brokerage business and may acquire other businesses that are outside the direct-to-consumer mortgage brokerage business. The Company believes it has the infrastructure, systems, direct marketing call centersupport and operational management necessary to properly integrate more acquisitions in order to establish and support a national network. At present, the Company sells its loan servicing through correspondent relationships with BNC, Countrywide, Impac and Aegis. On February 20, 2002 Blue Star Coffee, Inc., a Nevada corporation (the “Registrant”) acquired Consumer Capital Holding, Inc., (“CCHI”) a Nevada corporation through a stock exchange affected pursuant to an Acquisition Agreement dated February 20, 2002 (the “Agreement”).Pursuant to the Agreement the stockholders of CCHI transferred to the Registrant all of the issued and outstanding shares of capital stock of CCHI and the Registrant issued to the stockholder of CCHI an aggregate of 2,095,800 post split shares of the common, par value$0.01, per share, of the Registrant.The amount of consideration was determined by arms length negotiations between the Registrant and the stockholders of CCHI. 23 Table of Contents On June 6, 2002 Shearson Financial Network, Inc., acquired Lending Servicing Corporation dba Las Vegas Mortgage (“LSC”) a Nevada corporation through a stock exchange and cash effected pursuant to an Acquisition Agreement dated June 6, 2002 (the “Agreement”).Pursuant to the Agreement the stockholders of LSC transferred to the Registrant all of the issued and outstanding shares of capital stock of LSC and the Registrant issued to the stockholder of LSC an aggregate of 240,000 post split shares of the common stock par value$0.01, per share, of the Registrant and $100,000 in cash.The amount of consideration was determined by arms length negotiations between the Registrant and the stockholders of LSC. On November 20, 2003, Shearson Financial Network, Inc. acquired Pro Mortgage Corp.(“PRO” or “Pro Mortgage”), a California corporation through a stock exchange effected pursuant to an Acquisition Agreement dated November 20, 2003 (the “Agreement”).Pursuant to the Agreement, the two stockholders of PRO transferred to the Registrant all of the issued and outstanding shares of capital stock of PRO and the Registrant issued to the two stockholders of PRO an aggregate of 300,000 post split shares of the common stock, par value $0.01, per share, of the Registrant, PRO has conducted its mortgage brokerage finance business under the name PRO Mortgage. The amount of the considerations was determined by arms-length negotiations between the Registrant and the stockholders of PRO. On October 1, 2004, the Company rescinded its acquisition agreement with Pro Mortgage Corporation.On November 20, 2003 the Company and Pro Mortgage entered into an acquisition agreement, whereby Pro Mortgage and the Company agreed to exchange 1,000 shares of Pro Mortgage capital stock, representing 100% of the issued and outstanding capital stock of Pro Mortgage, in exchange for 6,000,000 shares of the Company’s capital stock, (the “Exchange”).The Exchange was never duly authorized and approved by the parties thereto, and each of the parties hereto desires to rescind the exchange.In connection with such rescission the Company transferred and assigned its shares of the Pro Mortgage capital stock to the Pro Mortgage shareholders and the Pro Mortgage shareholders transferred back its shares of the common stock of the Company.The Company views this rescission as nullification and accordingly has not included any operating activities related to PRO in the Company’s consolidated financial statements. On July 15, 2004, the Company acquired 84.9% of the outstanding common stock of Ocean West Holding Corporation, (“Ocean West” or “OWHC”) through a stock exchange affected pursuant to a Purchase and Sale of Capital Stock Agreement.Marshall L. Stewart, Daryl S. Meddings, Enfo Loan Corporation, Kingsley and Nancy Cannon and Dale and Suzanne Delmege agreed to sell 4,921,930 of their shares of common stock of Ocean West to CDA in exchange for 1,244,762 shares of CDA (the “Transfer”).The consideration was based on the average monthly trading prices of each company’s shares for the month of June 2004.The Transfer resulted in CDA having majority control and ownership, of Ocean West.Ocean West Holding Corporation is a holding company, which holds all of the issued and outstanding stock of Ocean West Enterprises. On June 6, 2005, InfoByPhone, Inc. a Delaware corporation, consummated an agreement with OWHC,pursuant to which InfoByPhone, Inc. exchanged all of its 6,000,000 then issued and outstanding shares of common stock for 6,000,000 shares, or approximately 56% of the common stock ofOWHC.As a result of the agreement the transaction was treated for accounting purposes as a recapitalization by the accounting acquirer (InfoByPhone, Inc.).Prior to the exchange, OWHC intended toissue a dividend pay out to its shareholders, which was represented of 100% of the issued and outstanding shares ofOcean West Enterprises, the wholly owned subsidiary of Ocean West Holding Corporation.This dividend payout did not occur which resulted in OWHC having 100% interest in Ocean West Enterprises. 24 Table of Contents The Company received cash proceeds in the amount of $400,000 from the sale of the public holding company, Ocean West Holdings (OTC:BB:OWHC).The sale ofOWHC was directed by the Board of Directors of Ocean West and the payment to the Company was made by Ocean West as a reduction against the monies loaned to Ocean West by CDA. On February 7, 2006, Shearson Financial Network, Inc. agreed to sell Shearson Home Loans, Inc., a Nevada Corporation ("SHL"), and wholly owned subsidiary of Shearson Financial Network, Inc., Inc. ("CDA"), to Paragon Financial Corporation (PGNF), pursuant to the terms and conditions of a Share Exchange Agreement dated February 7, 2006 (the "Exchange Agreement") among CDA, SHL and PGNF. Pursuant to the Exchange Agreement, PGNF acquired all of the common stock of SHL for 149,558,791 shares of PGNF common stock and 79 shares of PGNF Series F Preferred Stock (convertible into 443,217,018 shares of PGNF Common Stock), valued at approximately $16,000,000. Each share of the Series F Preferred Stock automatically converts into 5,610,342 shares of PGNF common stock upon the filing of an amendment to PGNF articles. Immediately prior to entering into the Exchange Agreement, PGNF had 119,566,360 shares of PGNF common stock outstanding. In addition, PGNF had outstanding warrants to purchase 18,531,592 shares of PGNF common stock and outstanding debt convertible into 4,846,000 shares of PGNF common stock arriving at an exchange ratio of 4 to 1. On May 5, 2006, the Company rescinded its acquisition agreement with PGNF.On February 7, 2006 the Company and PGNF entered into an acquisition agreement, whereby PGNF and the Company acquired all of the common stock of SHL for 149,558,791 shares of PGNF common stock and 79 shares of PGNF Series F Preferred Stock (convertible into 443,217,018 shares of PGNF Common Stock), valued at approximately $16,000,000. Each share of the Series F Preferred Stock automatically converts into 5,610,342 shares of PGNF common stock upon the filing of an amendment to PGNF articles, (the “Exchange”).The Exchange was never duly authorized and approved by the parties thereto, and each of the parties hereto desires to rescind the exchange.In connection with such rescission the Company transferred and assigned its shares of the PGNF capital stock and preferred stock to the PGNF shareholders and the PGNF shareholders transferred back its shares of the common stock of the Company.The Company views this rescission as nullification and accordingly has not included any operating activities related to PGNF in the Company’s consolidated financial statements. On June 5, 2006, we agreed to acquire all of the issued and outstanding shares of common stock of Real Property Technologies ("RPT"), a New York corporation ("RPT"), from its shareholders ("shareholders"), pursuant to the terms and conditions of a Share Exchange Agreement (the "Exchange Agreement") among SHAREHOLDERS, RPT and us. Pursuant to the Exchange Agreement, we exchanged 100,000 shares of our Series A-1 Convertible Preferred Stockvalued at approximately $40,000,000. Each share of the Series A-1 Convertible Preferred Stock has a stated value of four hundred dollars ($400.00). The acquisition of RPT diversifies our mortgage operations and our mortgage banking capability via its extensive database of real property information. RPT is a leading real estate information company with headquarters in New York. We had planned to integrate RPT into Shearson Financial Network and operate RPT as a separate data network asthe database has numerous marketing advantages for our mortgage operations. On March 27, 2007, the Company rescinded its agreement with RPT.The parties believed that the Exchange was not as beneficial as anticipated to both parties, and desire to rescind said agreement effective December 31, 2006. The parties shall remain in the same position as that they were prior to the execution of the Exchange Agreement. On June 9, 2006, we agreed to acquire certain assets and defined liabilities of eHome CreditCorp. (“EHC”), a New York corporation (“EHC”), from its shareholders (“shareholders”), pursuant to the terms and conditions of anAsset Purchase Agreement (the “Agreement”) among SHAREHOLDERS, EHC and us. Pursuant to the Agreement, we exchanged 7,500 shares of our Series A-1 Preferred Stock valued at approximately $3,000,000. Each share of the Series A-1 Preferred Stock has a stated value of four hundred dollars ($400.00). The shares have a convertible feature to exchange into shares of the company’s common stock at a price of $0.025 or 120,000,000 shares, pre-split.Reflecting the exchange of shares of 1:2 and200:1, the amount of shares, post split is 1,200,000 shares. The acquisition of EHC diversifies our mortgage operations and our mortgage banking capability. EHC is a leading mortgage banker with headquarters in Garden City, New York. We have integrated EHC into our previously completed acquisition of Shearson Homes Loans and use the brand name Shearson Home Loans for all of our mortgage operations.For the total consideration of $3,000,000 in convertible preferred shares of the Company’s stock,net assets and liabilities of $485,876 were acquired and $2,514,124 in goodwill. 25 Table of Contents On June 6 2006, we agreed to acquire all of the issued and outstanding shares of common stock of Continental Home Loans Inc. (“CHL”), a New York corporation (“CHL”), from its shareholders (“shareholders”), pursuant to the terms and conditions of a Share Exchange Agreement (the “Exchange Agreement”) among SHAREHOLDERS, CHL and us. Pursuant to the Exchange Agreement, we exchanged shares of our Common Stock, valued at approximately $2,560,000 plus notes payable from the selling shareholders in the amount of $640,000. CHL is a regional mortgage banker with headquarters in Mellville, New York, and is licensed to lend in several states including New York and California. The agreement was subject to the approval of the New York State Banking Commission. We had planned to integrate CHL into our previously completed acquisition of Shearson Homes Loans.On November 16, 2006, the Company rescinded its acquisition agreement with Continental Home Loans, Inc., (“CHL”) effective November 9, 2006.The Exchange was never duly authorized and approved by the parties thereto, and each of the parties hereto desires to rescind the exchange. In connection with such rescission the Company is released from all consideration. The Company views this rescission as nullification and accordingly has not included any operating activities related to CHL in the Company’s consolidated financial statements. On July 29, 2006, Shearson Financial Network, Inc.(the "Company") entered into a Share Exchange Agreement and Plan of Reorganization Agreement (the “Agreement”) with Allstate Home Loans Inc. (“Allstate”), and the sole shareholder of all of the issued and outstanding shares of Allstate (the “Allstate Shareholder”).Pursuant to the Agreement, which closed on July 29, 2006, the Company is purchasing from the Company’s sole shareholder 850 shares of Allstate’s issued and outstanding shares of common stock.As of July 29, 2006, Allstate had 1,000 shares common stock that are issued and outstanding. Pursuant to the Agreement, the Company issued the Allstate Shareholder $2,000,000 worth of the Company’s common stock at a price of $0.025 per share, as a result, the Company issued the Allstate Shareholder 80,000,000 shares of its common stock on July 29, 2006, reflecting the then share equivalent.Reflecting the exchange of shares of 1:2 and200:1, the amount of shares, post split is 800,000 shares Pursuant to the Agreement, the Company is assuming 50% of the debt owed to the Allstate Shareholder which shall be no greater than $1.25 million dollars. Pursuant to the Agreement, the Company, at its sole option, may immediately convert said debt any time after the July 29, 2006 (the “Closing”) , to three thousand (3,000) shares ofSeries A-1 Convertible Preferred Stock of the Company with a value of $400.00 per share. Said shares shall have a liquidation preference such that upon the investment funding in an amount in excess of ten million dollars by an investment company into the Company, holder may require the Company to liquidate the Series A-1 Convertible Preferred Stock into $1.25 million dollars in cash from the proceeds from said funding. In the event the Company does not secure an investment by an investment company within six months from the Closing, then the holders will have the right to convert the Series A-1 Convertible Preferred Shares into common stock at the conversion price of $0.025 per share for a total of 48 million shares, pre-split.Reflecting the exchange of shares of 1:2 and200:1, the amount of shares, post split is 480,000 shares. The Company will use its best efforts to cause a registration statement to be filed pursuant to the conversion of the shares into common stock.For the total consideration of $4,250,000,net assets and liabilities of $516,136 were acquired and $2,733,864 in goodwill. Competitive Legislative Advantage of SFN The Acting Secretary of the United States Department of Housing and Urban Development, “HUD” has submitted revisions to the Real Estate Settlement Procedures Act (RESPA) to the office of Management and Budget for final approval.The proposed changes, although the final draft has not been made public, are expected to have far reaching effects within the Mortgage Industry.As previously written, the new changes will place a decided advantage in the hands of mortgage bankers and state and federal banks.Mortgage Brokers will find themselves at a clear disadvantage in terms of competitive pricing when compared with banking operations. 26 Table of Contents If the bill, as last reviewed, passes, the Mortgage Brokers will be forced to make the transition to banking, become a “net branch” of an existing mortgage banking operation or be acquired by someone like Shearson Financial Network, Inc.To remain a mortgage broker in a clearly disadvantaged position will ultimately lead to failure in the business. It should be noted that many “net branch” arrangements as currently practiced are not recognized as legal operations according to HUD.The net branches are prohibited from originating FHA loans under such an arrangement.Additionally, as net branch operations, the branch manager receives no equity for his contributions to the parent banking company.In the case of SFN, there is value received, as additional compensation can be earned through production and a viable exit strategy is provided. This pending legislation will provide additional momentum for large successful brokerage houses to make the transition to a wholly owned subsidiary of Shearson Financial Network, Inc. Growth Strategy We plan to continue our growth strategy through the acquisition and affiliation of mortgage brokerage firms who do not currently bank their own production. By providing more efficient services to these smaller firms, bank products, and other services not readily available to smaller companies, we can accrete loan volume without having to "organically" grow the business. Banking of the accreted loan volume generates windfall revenue to the Company. Thus the rate of growth of our revenue stream is dramatically accelerated. The Company's principal short-term focus is to: o establish relationships with 30 mortgage brokerage companies; o increase the number of installations with the Company's existing mortgage brokerage branches. In addition to the residential mortgage origination market, the Company has identified three other potential growth opportunities: (i) adding complementary services to the mortgage lending process such as title search, property appraisals, relocation services and cash management; (ii) exploiting other financial markets such as home equity loans, life insurance sales and personal financial planning. Although the Company currently has no specific plans in these areas, the Company intends to explore these additional growth opportunities as part of its long-term strategic growth plan. Products We offers a competitive range of mortgage loan products to provide flexibility to mortgage loan brokers and our retail division.These products vary in loan-to-value ratio and income requirements as well as other factors.The following is a list of our primary standard products: o Conforming Mortgage Products Adjustable and fixed rate loan programs that meet the guidelines for purchase by government-sponsored entities, such as FNMA and FHLMC which guarantee mortgage backed securities, and by permanent investors in mortgage backed securities secured by, or representing ownership in, such mortgage loans. o Alt A Mortgage Products Alternative-A loans are adjustable and fixed rate loans that usually do not meet FNMA and FHLMC guidelines due to various reasons.These loans usually do not meet this guideline because they require a reduced amount of income verification and may exceed these agencies maximum loan-to-value ("LTV") guidelines. These loans are sold to institutional investors such as Credit Suisse First Boston, Banco Popular and Bear Stearns. 27 Table of Contents o Second Mortgage Program Fixed rate amortizing and fixed rate with a balloon payment programs that are limited to borrowers we identify as A+ through B credit, risks, with a maximum combined loan-to-value ratio equal to 90%. o JUMBO Loans Adjustable and fixed rate loan program for loans that exceed the loan limits set by the FNMA (Fannie Mae) and the FHLMC (Freddie Mac).These loans are sold to investors in the secondary market that specialize in these types of loans and are structured to meet the guidelines provided by specific investors. o Non-Conforming Loans Fixed- rate first mortgage loans that are amortized over a fifteen or thirty-year period as well as loans with a balloon payment in fifteen years and payable during the fifteen-year period under a thirty-year amortization schedule. The following table sumamrizes each of our primary standard products and the volume of loans for each: 2006 # of loans Volume % Non-Conforming loans (1) 341 $ 32,446,375 6.45 Conforming loans (1) 1,751 470,598,199 93.55 Jumbo loans (2) 337 195,181,295 38.80 ALT A/Subprime loans (2) 1,614 355,300,383 70.63 Second Mortgage loans (2) 542 42,104,831 8.37 TOTAL 2,092 $ 503,044,574 (1) The total numbers of loans are comprised of Non-Conforming and Conforming loans. (2) These loans are part of the total loans. Certain loans can be considered a combination of loan products. Loan Origination We originate both purchase and refinance mortgage loans.The percentage of refinance loans as compared to total volume for the year ended December 31, 2006 was 54.3% and 56.8% for the year ending December 31, 2005. We originate loans primarily through three different channels.The first is directly through our "corporate" retail division. This division deals directly with the client. Most of the retail loans are referred to us through real estate agents or past clients. The remaining clients are generated through various marketing techniques such as direct mail, telemarketing, or various lead providers. We have closed this division in the early part of its fiscal year and have decided to focus our attention on the two remaining channels, as discussed below. The corporate retail loans comprised 1.7% of our loan volume for the year ended December 31, 2006 as compared to 7.7% of our loan volume for the year ended December 31, 2005. The second method of origination is through our branch network of retail branches. A retail branch is where all related branch expenses must be paid for through branch revenues and the manager of the branch is compensated only through the branch profits. We have concentrated on developing this area of our business in recent months because we believe this is one of the most cost effective and efficient ways to increase loan originations. The net branches comprised 92.3 % of the volume for the year ended December 31, 2006 and 92% of the loan volume in the fiscal year ended December 31, 2005. As of December 31, 2006 we had 13 retail branches licensed in 33 states. These branches are located in areas close to potential borrowers and referral sources. Being located near these referral sources better enables us in developing referral business. Our goal is to continue to develop and maintain recurring referral sources. To supplement branch business, we continue to develop lead programs through various providers. 28 Table of Contents Underwriting Process Loans originated through the corporate retail division or retail branches require processing. Processing procedures vary depending on specific loan program and investor requirements. Loan applications are reviewed and verified for accuracy. The verification process includes, but is not limited to: (i) evaluation of the borrower's credit worthiness by obtaining a formal credit report through an approved credit agency, (ii) third party verification of the applicant's income and deposit information, and (iii) obtaining a preliminary title and appraisal report. Once processing is complete, the file is sent on to underwriting. Regardless of how a loan is generated, all loans must be underwritten in accordance with guidelines set forth by management and the secondary market investors. Some underwriting criteria include borrower income and credit worthiness, loan-to-value ratios, property condition and type, insurance requirements and investor requirements. Our underwriting guidelines also comply with those guidelines set forth by the FNMA, FHLMC, FHA, Veterans Administration ("VA") and private institutional investors. The underwriting guidelines are intended to aid in evaluating the credit history of the potential borrower, the capacity of the borrower to repay the mortgage loan, the value of the real property, which will secure the loan, and the adequacy of such property as collateral for the proposed loan. The loan terms, including interest rate and maximum loan-to-value ratio, are determined based upon the underwriter's review of the loan application and related data and the application of the underwriting guidelines. We employ only experienced underwriters. Our Underwriting Manager must approve the hiring of all underwriters, including those who will be located in a regional or branch office. Our underwriters must have had either substantial underwriting experience or substantial experience with us in other aspects of the mortgage finance industry before becoming part of the underwriting department. All underwriters are required to participate in ongoing training, including regular supervisory critiques of each underwriter's work. We believe that our underwriting personnel have the ability to analyze the specific characteristics of each loan application and make appropriate credit judgments. The level of income verification varies with program type. The underwriting guidelines include four levels of documentation requirements for applicants, which are referred to as the "Full Documentation," "Lite Documentation," "Stated Income Documentation “and” No Documentation" programs. The purchasers in the secondary market dictate the level of income documentation required for a specific loan. Except for the No Documentation programs, where verification of income is not required, we review: o the applicant’s source of income; o calculate the amount of income from sources listed on the loan application or other documentation; o review the credit history of the applicant; o calculate the debt service-to-income ratio to determine the applicant’s ability to repay the loan; o review the type and use of the property being financed; and o review the property. Under our Full Documentation programs, applicants are generally required to submit two written forms of verification of stable income for at least twelve months. Under our Lite Documentation programs, the applicant may submit twenty-four months of bank statements in lieu of traditional documentation such a tax returns and pay-stubs. Our Stated Income Documentation programs may be accepted based upon the monthly income stated on the mortgage loan application if other criteria are met. Our No Documentation programs do not give consideration to income. Instead, more weight is given to the borrowers credit history and property value. All of the programs require a telephone verification of the employment of salaried employees. In the case of purchase money loans, under the Full Documentation program guidelines and, on all purchase loans where the loan-to-value ratio is greater than 80%, we also verify source of funds to be deposited by the applicant into escrow. In most cases, our underwriters determine the applicant's ability to repay the loan using: (a) a qualifying rate that is equal to the stated interest rate on fixed-rate loans, (b) the initial interest rate on loans which provide for three years of fixed interest rate and payments before the initial interest rate adjustment, or (c) 2% above the initial interest rate on other adjustable-rate loans. The underwriting guidelines require that mortgage loans be underwritten following a standard procedure that complies with applicable federal and state laws and regulations. It also requires our underwriters to be satisfied of the value of the property to be mortgaged based upon a review of the appraisal. In general, the maximum principal amount of loans originated under our conventional program is $650,000; however, management may approve and make larger loans on a case-by-case basis. Larger loans also require approval by the intended purchaser of the loan. 29 Table of Contents Automated underwriting systems are rapidly becoming the industry standard when underwriting conventional loans. These systems can be used for underwriting loan programs such as FHA and VA; and at times specific investors require their use. The two primary systems are the FNMA's Desktop Underwriter and the FHLMC's Loan Prospector. Over the past few years, the trend has moved toward the exclusive use of these systems. We currently underwrite over half of the loans originated using these systems. Management evaluates the underwriting guidelines on an ongoing basis and periodically modifies them to reflect current assessments of various issues relating to underwriting analysis. In addition, as new loan products are developed, we adopt underwriting guidelines that we believe are appropriate for the new products. All loans are underwritten to the standards of the intended purchasers of the loans. We make certain representations and warranties customary in the industry relating to, among other things, accurate information, program standards, and compliance with laws and regulations. If we are found to have breached such a representation or warranty, we could be required to repurchase the loan. Quality Control We have implemented a loan quality control process to help enforce sound lending practices and compliance with our policies and procedures as well the compliance requirements of agencies such as HUD, Fannie Mae and the requirements of other purchasers of mortgages. On February 28, 2007, Shearson Home Loans was approved as a HUD approved lender. Prior to funding a loan, we perform a "pre-funding quality control audit" in which our staff re-verifies the borrower's credit history and employment, using automated services as well as verbal verifications. In addition, an independent appraiser appraises properties that will potentially secure the mortgage loans. A qualified licensed independent appraiser must conduct all appraisals and the appraisal must conform to the Uniform Standards of Professional Appraisal Practice adopted by the Appraisal Standards Board of the Appraisal Foundation. Our personnel also review every appraisal to confirm the adequacy of the property as collateral prior to funding. In addition, our quality assurance department audits a percentage of all loans that are funded. The department reviews the documentation, including appraisals and verifications, for compliance with established underwriting guidelines and lending procedures. The department also reexamines the funding documents for accuracy, completeness and adherence to corporate, state and federal requirements. As part of the audit process, any deficiencies discovered are reported to senior management to determine trends and any need for additional training of personnel. Loan Funding Loans that are closed using our own credit facilities are funded through short term borrowing on our warehouse lines of credit. We pay interest on funds advanced under the warehouse line of credit at a pre-negotiated rate. The rate at which we borrow is variable in nature and typically averages between 6.5% and 8.5%. We currently have approval for $20,000,000 in warehouse capability. We have our primary warehouse line of $10 million with Warehouse One and a provision in the facility for an additional $10 million. The facilities are secured by the mortgage loans financed through the line, related mortgage servicing agreements, of which we repay the outstanding balance under the warehouse line with the proceeds from the sale of mortgage loans. The additional proceeds earned from loan sales also replenish working capital. The loan agreement with the Warehouse Onecontains two restrictive covenants relating to tangible net worth of not less than $4,750,000 and a debt to equity ration no greater than 10:1.Currently we are in compliance with the debt covenants as the loan is with the Company’s subsidiary, Shearson Home Loans, which equity is $5.4 million at December 31, 2006. Should we not comply with the restrictive covenants, there is the possibility that we may lose the credit facility at any time, which would cause a negative impact on the way we do business and a material adverse effect on our results of operations and financial condition. 30 Table of Contents Payment of cash dividends or redemption of shares is also restricted to net income after the date of the applicable agreement computed on a cumulative basis. Sale of Loans The percentage of originated loans that were funded using our warehouse lines of credit was 12.4% of the total volume as compared to 17.3% of the total dollar volume for the year ended December 31, 2005. We generally sell substantially all of the loans originated. Once we have funded a loan through a credit facility, the next objective is to sell the loan as quickly as possible, which typically happens in ten to fifteen business days. In some instances we hold the loan for sale and may be unable to sell the loan. A reconciliation package is prepared for our accounting department. The file then moves on to the shipping department where it is copied and stacked to specific investor guidelines. After we receive the final closing statement, usually two to three days after funding, the file is sent to the appropriate investor and revenue is recognized. We typically make general representations and warranties to purchasers of the mortgages relating to borrower disclosures, closing procedures, credit documentation, follow-up documentation and accuracy of representations. In many cases, purchasers of the mortgages will require language in the documentation mandating that we return all or a portion of the premium and any premium paid for servicing rights for loans that are paid off early, typically prior to the end of the first six months. In most cases, we are only liable for premium recapture if the loan is being prepaid as a result of a refinancing through us or one of our affiliates. Purchasers of loans vary from time to time as the purchasers get in and out of the market. For the year ended December 31, 2006 one buyer purchased in excess of 10% of our production funded on our warehouse lines of credit.For the year ended December 31, 2005, one buyer purchased in excess of 10% of our production funded on our warehouse lines of credit: Countrywide purchased 90%. Our secondary marketing department chooses the purchaser for a particular loan. Commitments to purchase loans are made on a loan-by-loan basis. We are not required to provide a certain number of loans to any purchaser. Mortgage Loan Servicing Rights We currently sell the servicing rights on essentially all the loans we fund. At the time the loan is sold, the purchaser of the loan typically pays us a premium for the release of the servicing rights. The premium is paid for the right to collect the servicing fees for the period the loan remains on the investor's books. A typical spread for an "A" grade loan is 1/4 of 1% annually. In the past, we occasionally retained servicing rights, but no longer do so on a regular basis. Since we are not currently set up to service loans in-house, we contract with a third party to sub-service any loans for which we have servicing rights. The sub-servicer is responsible for accepting and posting all payments, maintaining escrow accounts and reporting to the end investors, such as Fannie Mae. For this service, we typically pay the sub-servicer a monthly fee averaging $6 to $7 per loan. Lender Relations Today's mortgage lenders are seeking bigger shares of the market at less cost to them. As of December 31, 2006, the following lenders were represented Countrywide Funding Corporation, BNC Mortgage Corporation of America, IMPAC Funding Corporation and Greenpoint. Regulation The consumer finance industry is highly regulated; therefore we are is subject to extensive and complex rules and regulations of, and examinations by, various federal, state and local government authorities. These rules impose obligations and restrictions on our loan origination, credit activities and secured transactions. In addition, these rules limit the interest rates, finance charges and other fees that we may assess, mandate extensive disclosure to borrowers, prohibit discrimination, and impose multiple qualifications and licensing obligations. Failure to comply with these requirements may result in, among other things, loss of HUD approved status, demands by purchasers of mortgages for indemnification or mortgage loan repurchases, exercise of rights of rescission of mortgage loans by borrowers, class action lawsuits by borrowers, administrative enforcement actions, and civil and criminal liability. Currently the Company is an approved HUD lender. We use our quality assurance program to monitor compliance and, based upon assessments of our compliance staff, believe that we are in compliance with applicable rules and regulations in all material respects. 31 Table of Contents Our loan origination activities are subject to the laws and regulations in each state in which we conduct lending activities. For example, state usury laws limit the interest rates that we can charge on our loans. In connection with plans to expand our geographic reach, we have investigated requirements in additional states. We currently hold licenses or exemption certificates in thirty-three states. We do not have operations or significant loan activity in all of these states at this time. Our current operations and loan activity is primarily in California. California originations made up 44.9% of our total volume based on units. Our lending activities are also subject to various federal laws, including the Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit Reporting Act, the Real Estate Settlement Procedures Act and the Home Mortgage Disclosure Act. We are not currently making loans subject to the Homeownership and Equity Protection Act of 1994. More specifically, we are subject to disclosure requirements under the Truth-in-Lending Act and Regulation Z promulgated thereunder. The Truth-in-Lending Act is designed to provide consumers with uniform, understandable information relating to specify terms and conditions of loan and credit transactions and, by standardizing the form of information provided, facilitate comparisons among available credit options. The act also gives consumers the right to change their minds about a credit transaction by guaranteeing consumers a three-day right to cancel some credit transactions, such as loans of the type we originate. In addition, the Truth-in-Lending Act gives consumers the right to rescind the loan transaction if the lender fails to provide the required disclosures to the consumer. We are also required to comply with the Equal Credit Opportunity Act of 1994 and Regulation B promulgated thereunder, the Fair Credit Reporting Act, the Real Estate Settlement Procedures Act of 1975 and the Home Mortgage Disclosure Act of 1975. The Equal Credit Opportunity Act prohibits lenders from discriminating against an applicant for a loan on the basis of race, color, sex, age, religion, national origin or marital status. Regulation B prohibits lenders from requesting some types of information from loan applicants. The Fair Credit Reporting Act requires lenders to supply applicants with information relating to the denial of any loan application. Beginning with loans originated in 1997, the Home Mortgage Disclosure Act requires that we file annual reports with HUD for collection and reporting of statistical data in loan transactions. The Real Estate Settlement Procedures Act mandates disclosures concerning settlement fees and charges and mortgage servicing transfer practices. It also prohibits the payment or receipt of kickbacks or referral fees in connection with the performance of settlement services. The Sarbanes-Oxley Act of 2002 ("Sarbanes-Oxley Act") was signed into law by President Bush on July 30, 2002 in response to public concerns regarding corporate accountability in connection with the recent accounting scandals at Enron and WorldCom. The Sarbanes-Oxley Act generally applies to all companies, both U.S. and non-U.S., that file or are required to file periodic reports with the Securities and Exchange Commission ("SEC"), under the Securities Exchange Act of 1934 ("Exchange Act"). The Sarbanes-Oxley Act includes very specific additional disclosure requirements and new corporate governance rules, requires the SEC and securities exchanges to adopt extensive additional disclosure, corporate governance and other related rules and mandates further studies of certain issues by the SEC and the Comptroller General. The Sarbanes-Oxley Act represents significant federal involvement in matters traditionally left to state regulatory systems, such as the regulation of the accounting profession, and to state corporate law, such as the relationship between a board of directors and management and between a board of directors and its committees. Of the new requirements imposed by the Sarbanes-Oxley Act, among others, we currently have no "independent directors" on our board of directors, no audit committee, compensation committee nor nomination committee and we do not have any independent "financial experts" on our board of directors. As a result, we currently would not be eligible to have our shares listed on the NASDAQ, AMEX or NYSE, even if we were to meet the other listing requirements of such self-regulatory organizations. The laws and regulations under which we operate are subject to change at any time. In addition, new laws or regulations may be added at any time. There can be no assurance that any change or addition of laws will not make compliance more difficult or more extensive, restrict ability to originate, broker, purchase or sell loans, further limit the amount of commissions, interest or other charges which may be earned, or otherwise adversely affect our business or prospects. 32 Table of Contents Competition The mortgage market is intensely competitive and rapidly evolving, and competition is expected to intensify even more in the future. We compete mainly on the selection of mortgage products we offer and on customer service. Barriers to entry are minimal, and competition is likely to increase significantly as new companies enter the market and current competitors expand their services. Further, there can be no assurance that our competitors and potential competitors will not develop services and products that are equal or superior to those of Shearson Financial Network or that achieve greater market acceptance than our products and services. We currently compete with traditional mortgage companies and Internet companies offering mortgage and real estate related services, including, but not limited to: o various online mortgage brokers, including E-LOAN, Inc. and Lendingtree.com; o mortgage banking companies, commercial banks, savings associations, credit unions and other financial institutions which originate mortgage loans; o Real estate agents; and o Mortgage brokers. Many of our mortgage banking and mortgage brokerage competitors have competitive advantages including the following: o Longer operating histories; o Greater name recognition and more extensive customer bases; and o Substantially greater financial, marketing, technical and other resources. As previously stated, our business depends primarily on providing direct person
